Exhibit 10.4

 

 

APN # 162-06-112-003, 162-06-112-008, 162-06-112-006, 162-06-112-009

 

Recording requested by:

Fidelity National Title Agency of Nevada, Inc., a Nevada corporation (Title
Company)

 

Return to:

Fidelity National Title Agency of Nevada, Inc., a Nevada corporation

500 N. Rainbow #100

Las Vegas, NV 89107 (Title Company)

 

 

 

 

 

 

 

 

 

 

FIRST DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

 

Wal-Mart & Lowe's (NV)

 

THIS DOCUMENT IS ALSO A FIXTURE FILLING IN ACCORDANCE WITH

NRS 104.9502 (3).

GRANTOR’S ORGANIZATIONAL NUMBER IS 4668957.

 

THIS FIRST DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (“Deed of
Trust”), made as of June 22, 2009, by and between COLE MT LAS VEGAS NV, LLC, a
Delaware limited liability company (“Grantor”), with the mailing or post office
address of 2555 E. Camelback Road, Suite 400, Phoenix, AZ 85016, Attention:
Legal Department, and Fidelity National Title Agency of Nevada, Inc., a Nevada
corporation, as Trustee, with the

 

 

Page 1 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

mailing or post office address of 500 N. Rainbow #100, Las Vegas, NV 89107
(“Trustee”), for the benefit of AVIVA LIFE AND ANNUITY COMPANY, an Iowa
corporation (“Beneficiary”), with the mailing or post office address of c/o
Aviva Investors North America, Inc., 699 Walnut Street, Dept. H-15, Des Moines,
Iowa 50309.

 

 

W I T N E S S E T H:

 

WHEREAS, Grantor has borrowed from Beneficiary and Beneficiary has loaned to
Grantor the sum of FOURTEEN MILLION TWENTY-FIVE THOUSAND AND NO/100 DOLLARS
($14,025,000.00; and

 

WHEREAS, said indebtedness is evidenced by a Promissory Note dated as of the
date hereof in the principal sum of FOURTEEN MILLION TWENTY-FIVE THOUSAND AND
NO/100 DOLLARS ($14,025,000.00 (herein, together with all notes issued and
accepted in substitution or exchange therefor, and as any of the foregoing may
from time to time be modified, extended, renewed, consolidated, restated or
replaced, called the “Note”), executed by Grantor and payable to Beneficiary at
its office in Des Moines, Iowa, or at such place as Beneficiary may designate in
writing with interest as therein provided, both principal and interest to be
payable periodically in accordance with the terms of the Note and finally
maturing on or before the first day of January, 2013.

 

NOW, THEREFORE, Grantor, for the purpose of securing the payment of all amounts
now or hereafter owing under the Note, this Deed of Trust, the “Affiliate
Notes”, as such term is defined in the Cross-Collateralization Rider attached
hereto as Exhibit “B”, and the faithful performance of all covenants,
conditions, stipulations and agreements therein and herein contained, in
consideration of these premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby grants,
bargains, sells, conveys, transfers, assigns, sets over, grants a security
interest in, and warrants to Trustee, and its successors IN TRUST WITH POWER OF
SALE AND RIGHT OF ENTRY, for the benefit of Beneficiary, its successors and
assigns forever the following property and rights (collectively referred to as
the “Mortgaged Premises”):

 

 

A.

All of the following described real property (hereinafter called the “Land”),
located in Clark County, Nevada to wit:

 

The real estate described in Exhibit “A” attached hereto;

 

 

B.

All and singular, the buildings and improvements, situated, constructed, or
placed thereon, and all right, title and interest of Grantor in and to all
streets, boulevards, avenues or other public thoroughfares in front of and
adjoining the Land, including all easements, licenses and rights of way,
thereunto attached or belonging, and also all right, title and interest of
Grantor in and to all strips and gores of land adjacent to the Land;

 

 

C.

All right, title and interest of Grantor in and to any and all leases,
subleases, licenses, concessions or grants of other possessory interests now or
hereafter in

 

 

Page 2 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

force, oral or written, covering or affecting the Land or any buildings or
improvements belonging or in anyway appertaining thereto, or any part thereof;

 

 

D.

All right, title and interest of Grantor in and to all the rents, issues, uses,
profits, insurance claims and proceeds and condemnation awards now or hereafter
belonging or in any way pertaining to: (1) the Land; (2) each and every building
and improvement and all of the properties included within the provisions of the
foregoing paragraph B; and (3) each and every lease, sublease and agreement
described in the foregoing paragraph C and each and every right, title and
interest thereunder, from the date of this Deed of Trust until the terms hereof
are complied with and fulfilled;

 

 

E.

All instruments (including promissory notes), documents, accounts, chattel paper
(whether tangible or electronic), deposit accounts, letter-of-credit rights,
supporting obligations, any other contract rights or rights to the payment of
money, and all general intangibles (including, without limitation, payment
intangibles, and all recorded data of any kind or nature, regardless of the
medium of recording, including, without limitation, all software, writings,
plans, specifications and schematics) now or hereafter belonging or in any way
pertaining to (1) the Land; (2) each and every building and improvement and all
of the properties on the Land; and (3) each and every lease, sublease and
agreement described in the foregoing paragraph C and each and every right, title
and interest thereunder; and

 

 

F.

All machinery, apparatus, equipment, fixtures and articles of personal property
of every kind and nature now or hereafter located on the Land or upon or within
the buildings and improvements belonging or in anyway appertaining to the Land
and used or usable in connection with any present or future operation of the
Land or any building or improvement now or hereafter located thereon and the
fixtures and the equipment which may be located on the Land and now owned or
hereafter acquired by Grantor (hereinafter called the “Equipment”), including,
but without limiting the generality of the foregoing, any and all furniture,
furnishings, partitions, carpeting, drapes, dynamos, screens, awnings, storm
windows, floor coverings, stoves, refrigerators, dishwashers, disposal units,
motors, engines, boilers, furnaces, pipes, plumbing, elevators, cleaning, call
and sprinkler systems, fire extinguishing apparatus and equipment, water tanks,
maintenance equipment, and all heating, lighting, ventilating, refrigerating,
incinerating, air-conditioning and air-cooling equipment, gas and electric
machinery and all of the right, title and interest of Grantor in and to any
Equipment which may be subject to any title retention or security agreement
superior in lien to the lien of this Deed of Trust and all additions,
accessions, parts, fittings, accessories, replacements, substitutions,
betterments, repairs and proceeds of all of the foregoing, all of which shall be
construed as fixtures and will conclusively be construed, intended and presumed
to be a part of the Land. It is understood and agreed that all Equipment,
whether or not permanently affixed to the Land and the buildings and
improvements thereon, shall for the purpose of this Deed of Trust be deemed

 

 

Page 3 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

conclusively to be conveyed hereby and, as to all such Equipment, whether
personal property or fixtures, or both, a security interest is hereby granted by
Grantor and hereby attached thereto, all as provided by the Uniform Commercial
Code as adopted, amended and in force in Nevada.

 

Together with all and singular other tenements, hereditaments and appurtenances
belonging to the aforesaid properties, or any part thereof with the reversions,
remainders and benefits and all other revenues, rents, earnings, issues and
income and profits arising or to arise out of or to be received or had of and
from the properties hereby mortgaged or intended so to be or any part thereof
and all the estate, right, title, interest and claims, at law or in equity which
Grantor now or may hereafter acquire or be or become entitled to in and to the
aforesaid properties and any and every part thereof. The “Mortgaged Premises”
are hereby declared to be subject to the lien of this Deed of Trust as security
for the payment of the aforementioned indebtedness.

 

SUBJECT TO (i) liens for ad valorem taxes and special assessments or
installments thereof not now delinquent; (ii) building and zoning ordinances and
building and use restrictions; (iii) documents of record on the date hereof; and
(iv) such minor defects, irregularities, encumbrances, easements, and rights of
way as normally exist with respect to property similar in character to the
Mortgaged Premises which do not individually or in the aggregate materially
detract from the value of the Mortgaged Premises or impair the use thereof for
the purpose intended (all of the foregoing being herein referred to as
“Permitted Encumbrances”).

 

PROVIDED, HOWEVER, that if Grantor, its successors or assigns shall well and
truly pay, or cause to be paid, the principal of the Note and the Affiliate
Notes, and the interest due or to become due thereon, at the times and in the
manner mentioned in the Note and Affiliate Notes according to the true intent
and meaning thereof, and shall well and truly keep, perform and observe all the
covenants and conditions pursuant to the terms of this Deed of Trust and the
Assignment of Leases, Rents and Income dated as of the date hereof (herein
called the “Assignment”) to be kept, performed and observed by it, and shall pay
to Beneficiary all sums of money due or to become due to it in accordance with
the terms and provisions hereof, then this Deed of Trust and the rights hereby
granted shall cease, terminate and be void and Trustee or Beneficiary, as
appropriate, shall execute a document in recordable form evidencing the
satisfaction of this Deed of Trust; otherwise, this Deed of Trust shall be and
remain in full force and effect. This Deed of Trust, the Note, the Assignment,
and the other documents and instruments evidencing or securing the loan (the
“Loan”) evidenced by the Note (excluding the certain Environmental
Indemnification Agreement dated this same date) are referred to herein
collectively as the “Loan Documents.”

 

Grantor covenants and agrees with the Beneficiary as follows:

 

 

 

Page 4 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

ARTICLE ONE

 

 

GENERAL COVENANTS

 

Section 1-1. Payment of Indebtedness. Grantor shall pay when due all amounts at
any time owing under the Note secured by this Deed of Trust and shall perform
and observe each and every term, covenant and condition contained herein and in
the Note.

 

Section 1-2. Title and Instruments of Further Assurance. Grantor represents,
warrants, covenants and agrees that it is the lawful owner of the Mortgaged
Premises and that it has good right and lawful authority to mortgage, assign and
pledge the same as provided herein; that it has not made, done, executed or
suffered, and will not make, do, execute or suffer, any act or thing whereby its
estate or interest in and title to the Mortgaged Premises or any part thereof
shall or may be impaired or changed or encumbered in any manner whatsoever
except by Permitted Encumbrances; that it does warrant and will defend the title
to the Mortgaged Premises against all claims and demands whatsoever not
specifically excepted herein; and that it will do, execute, acknowledge and
deliver all and every further act, deed, conveyance, transfer and assurance
necessary or proper for the carrying out more effectively of the purpose of this
Deed of Trust and, without limiting the foregoing, for conveying, mortgaging,
assigning and confirming unto Beneficiary all of the Mortgaged Premises, or
property intended so to be, whether now owned or hereafter acquired, including
without limitation the preparation, execution and filing of any documents, such
as control agreements, financing statements and continuation statements, deemed
advisable by Beneficiary for maintaining its lien on any property included in
the Mortgaged Premises.

 

Section 1-3. First Lien. The lien created by this Deed of Trust is a first and
prior lien on the Mortgaged Premises and Grantor will keep the Mortgaged
Premises and the rights, privileges and appurtenances thereto free from all lien
claims of every kind whether superior, equal, or inferior to the lien of this
Deed of Trust subject only to Permitted Encumbrances and if any such lien be
filed, Grantor, within forty-five (45) days after such filing shall cause same
to be discharged by payment, bonding or otherwise to the satisfaction of
Beneficiary. Grantor further agrees to protect and defend the title and
possession of the Mortgaged Premises so that this Deed of Trust shall be and
remain a first lien thereon until said debt be fully paid, or if foreclosure
shall be had hereunder so that the purchaser at said sale shall acquire good
title in fee simple to the Mortgaged Premises free and clear of all liens and
encumbrances.

 

Section 1-4. Due on Sale or Encumbrance. In the event Grantor directly or
indirectly sells, conveys, transfers, disposes of, or further encumbers all or
any part of the Mortgaged Premises or any interest therein, or in the event any
ownership interest in Grantor is directly or indirectly transferred or
encumbered, or in the event Grantor or any owner of Grantor agrees so to do, in
any case without the written consent of Beneficiary being first obtained (which
consent Beneficiary may withhold in its sole and absolute discretion), then, at
the sole option of Beneficiary, Beneficiary may accelerate the Loan and declare
the principal of and the accrued interest of the Note, and including all sums
advanced hereunder with interest, to be forthwith due and payable, and thereupon
the Note, including both principal and all interest accrued thereon, and
including all sums advanced hereunder and interest thereon, shall be and become

 

 

Page 5 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

immediately due and payable without presentment, demand or further notice of any
kind. Without limiting the generality of the foregoing, a merger, consolidation,
reorganization, entity conversion or other restructuring or transfer by
operation of law, whereunder the Grantor or, in the case of an ownership
interest, the holder of an ownership interest in Grantor, is not the surviving
entity as such entity exists on the date hereof, shall be deemed to be a
transfer of the Mortgaged Premises or of an ownership interest in Grantor.
Consent as to any one transaction shall not be deemed to be a waiver of the
right to require consent to future or successive transactions. Without limiting
the generality of the foregoing, there shall be no subordinate financing
relating to the Mortgaged Premises.

 

Notwithstanding the foregoing, and provided no Event of Default (as hereinafter
defined) has occurred and is continuing beyond any applicable notice and cure
period, with the prior written consent of Beneficiary, which it may withhold in
its sole and absolute discretion, one transfer or conveyance of the Mortgaged
Premises or interest in Grantor to a transferee approved by Beneficiary in its
sole and absolute discretion shall be permitted upon (a) execution by the
transferee of an assumption agreement satisfactory to Beneficiary; (b) receipt
by Beneficiary of a non-refundable fee equal to one percent (1%) of the
outstanding amount of the Note at the time of such sale and assumption; (c)
receipt by Beneficiary of an endorsement to Beneficiary’s title policy, in form
and substance acceptable to Beneficiary; and (d) receipt by Beneficiary of
opinions of counsel, and authorization documents of Grantor and the transferee,
satisfactory to Beneficiary. Further, Beneficiary, in its sole and absolute
discretion, may require individuals specifically named by Beneficiary to deliver
to Beneficiary an Environmental Indemnification Agreement on Beneficiary’s
standard form. The rights granted to Grantor in this paragraph are personal to
the original Grantor, shall be extinguished after the exercise thereof, and
shall not inure to the benefit of any transferee. Any such transfer and
assumption will not release the original Grantor or any guarantor from any
liability to Beneficiary without the written consent of Beneficiary, which
consent may be given or withheld in Beneficiary’s sole and absolute discretion
and may be conditioned upon the execution of new guaranties from the principals
of the transferee, execution by the principals of the transferee of
Beneficiary’s standard Environmental Indemnification Agreement, and such other
requirements as Beneficiary may deem appropriate in its discretion.

 

Further, notwithstanding the foregoing, either of the following may occur
without the consent of Beneficiary: (a) transfers of shares in Cole Credit
Property Trust II, Inc., Cole Credit Property Trust III, Inc. or any other
Cole-sponsored entity whose ownership interests are bought, sold and redeemed
through U.S. broker-dealers, and (b) transfers of ownership interests in any
Restricted Party and ownership interests in any member, partner or shareholder
of any Restricted Party to any affiliate or subsidiary of a Restricted Party,
provided that, at all times, Christopher H. Cole, Cole Holdings Corporation,
Cole Credit Property Trust II, Inc. or Cole Credit Property Trust III, Inc.
continues to “control” the Restricted Party, where the term “control” means the
power to direct the management and policies of the Restricted Party. For
purposes of this paragraph, “Restricted Party” means Borrower and/or a guarantor
of the Note.

 

In all events, Beneficiary shall be notified in advance of any proposed
transfer, and Grantor shall pay, or reimburse Beneficiary for, all costs and
expenses associated with any

 

 

Page 6 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

proposed transfer of the Mortgaged Premises or interests in Grantor that
requires the consent of Beneficiary, whether or not consummated, including legal
fees and costs.

 

Section 1-5. Covenants, Representations and Warranties of Grantor. Grantor
hereby covenants, represents and warrants to Beneficiary that:

 

 

(a)

Grantor (i) is a limited liability company duly organized, validly existing and
in good standing under the laws of Delaware; (ii) has the power and authority to
own its properties and to carry on its business as now being conducted; (iii) is
qualified to do business in Nevada; and (iv) is in compliance with all laws,
regulations, ordinances, and orders of public authorities applicable to it.

 

 

(b)

The execution, delivery and performance by Grantor of this Deed of Trust, the
Note, the Assignment and the other Loan Documents, and the borrowing evidenced
by the Note: (i) are within the powers of Grantor; (ii) have been duly
authorized by all requisite action; (iii) have received all necessary
governmental approval; and (iv) will not violate any provision of law, any order
of any court or other agency of government, or the organizational or chartering
documents and agreements of Grantor.

 

 

(c)

This Deed of Trust, the Note, the Assignment and other Loan Documents constitute
the legal, valid and binding obligations of Grantor and other obligors named
therein, if any, enforceable in accordance with their respective terms.

 

 

(d)

Neither the execution and delivery of this Deed of Trust, the Note or the
Assignment, the consummation of the transactions contemplated hereby, or
thereby, nor the fulfillment of or compliance with the terms and conditions of
this Deed of Trust, the Note or the Assignment, conflicts with or results in a
breach of any of the terms, conditions or provisions of any restriction or any
agreement or instrument to which Grantor is now a party or by which it is bound.

 

 

(e)

None of Grantor, any affiliate of Grantor, or any person owning an interest in
Grantor or any such affiliate, is or will be an entity or person (i) listed in
the Annex to, or is otherwise subject to the provisions of, Executive Order
13224 issued on September 23, 2001 (the “Executive Order”), (ii) included on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) (which list may be published from time to time in various media
including, but not limited to, the OFAC website page,
http:www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf), (iii) which or who
commits, threatens to commit or supports “terrorism,” as that term is defined in
the Executive Order, or (iv) affiliated with any entity or person described in
clauses (i), (ii) or (iii) above (any and all parties or persons described in
clauses (i) through (iv) are herein referred to individually and collectively as
a “Prohibited Person”). Grantor covenants and agrees that none of Grantor, any
affiliate of

 

 

Page 7 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Grantor, or any person owning an interest in Grantor or any such affiliate, will
(i) conduct any business, or engage in any transaction or dealing, with any
Prohibited Person, including, but not limited to the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person, or (ii) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in the Executive Order. Grantor further
covenants and agrees to deliver (from time to time) to Beneficiary any such
certification or other evidence as may be requested by Beneficiary in its sole
and absolute discretion, confirming that (i) Grantor is not a Prohibited Person
and (ii) Grantor has not engaged in any business, transaction or dealings with a
Prohibited Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person.

 

 

(f)

During the time the Note remains outstanding, the Grantor (i) will not engage in
any business unrelated to the Mortgaged Premises, (ii) will not have any assets
other than those related to the Mortgaged Premises, (iii) will not engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation or
merger, and, except as otherwise expressly permitted by the Loan Documents, will
not engage in, seek or consent to any asset sale, transfer of membership
interests, or amendment of its articles of organization or operating agreement,
(iv) will not fail to correct any known misunderstanding regarding the separate
identity of Grantor, (v) will not with respect to itself or to any other entity
in which it has a direct or indirect legal or beneficial ownership interest (A)
file a bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from debts or the protection of debtors generally; (B) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for such entity or all or any
portion of such entity’s properties; (C) make any assignment for the benefit of
such entity’s creditors; or (D) take any action that might cause such entity to
become insolvent, (vi) will maintain its accounts, books and records separate
from any other person or entity, (vii) will maintain its books, records,
resolutions and agreements as official records, (viii) has not commingled and
will not commingle its funds or assets with those of any other person or entity,
(ix) has held and will hold its assets in its own name, (x) will conduct its
business in its name, (xi) will maintain its financial statements, accounting
records and other entity documents separate from any other person or entity,
(xii) will pay its own liabilities out of its own funds and assets, (xiii) will
observe all entity formalities, (xiv) has maintained and, except as otherwise
expressly permitted or required by the Loan Documents, will maintain an
arms-length relationship with its affiliates, (xv) will have no indebtedness
other than as evidenced by the Loan Documents and commercially reasonable
unsecured trade payables in the ordinary course of business relating to the
ownership and operation of the Mortgaged Premises that are paid before becoming
delinquent, (xvi) except as expressly permitted or required by the Loan
Documents, will not assume or guarantee or become obligated for the debts of any
other person or entity or hold out its credit as being

 

 

Page 8 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

available to satisfy the obligations of any other person or entity, except as
evidenced by the Loan Documents, (xvii) will not acquire obligations or
securities of its owners (members, partners, shareholders), (xviii) will
allocate fairly and reasonably shared expenses, including, without limitation,
shared office space and use separate stationery, invoices and checks, (xix) will
not pledge its assets for the benefit of any other person or entity, (xx) will
hold itself out and identify itself as a separate and distinct entity under its
own name and not as a division or part of any other person or entity, (xxi) will
not make loans to any person or entity, (xxii) will not identify its owners
(members, partners, shareholders) or any affiliates of any of them as a division
or part of it, (xxiii) except as otherwise expressly permitted or required by
the Loan Documents, will not enter into or be a party to, any transaction with
its owners (members, partners, shareholders) or its affiliates except in the
ordinary course of its business and on terms which are intrinsically fair and
are no less favorable to it than would be obtained in a comparable arms-length
transaction with an unrelated third party, (xxiv) will pay the salaries of its
own employees from its own funds, (xxv) will maintain adequate capital in light
of its contemplated business operations, and (xxvi) shall continue (and not
dissolve) for so long as a solvent managing member, partner or shareholder
exists.

 

 

ARTICLE TWO

 

 

MAINTENANCE, OBLIGATIONS UNDER LEASES,

 

TAXES AND LIENS, INSURANCE AND FINANCIAL REPORTS

 

Section 2-1. Maintenance. Grantor will, or will cause Tenants (as hereinafter
defined) to, cause the Mortgaged Premises and every part thereof to be
maintained, preserved and kept in safe and good repair, working order and
condition, will abstain from and not permit the commission of waste in or about
the Mortgaged Premises, and will comply with all laws and regulations of any
governmental authority with reference to the Mortgaged Premises and the manner
of using or operating the same, and with all restrictive covenants, if any,
affecting the title to the Mortgaged Premises, or any part thereof. Grantor also
will, or will cause Tenants to, from time to time make all necessary and proper
repairs, renewals, replacements, additions and betterments thereto, so that the
value and efficient use thereof shall be fully preserved and maintained and so
as to comply with all laws and regulations as aforesaid. Grantor will not
otherwise make any material modifications to the Mortgaged Premises without the
written consent of Beneficiary; provided, however, that Beneficiary’s consent
will not be required for any modification to the Mortgaged Premises that may be
completed by Tenants under the terms of the Leases (as hereinafter defined)
without the consent of Grantor.

 

If the Beneficiary has reasonable cause to believe that the Mortgaged Premises
is not in compliance with applicable laws and regulations (including
environmental, health and safety laws and regulations), at the request of
Beneficiary, from time to time, Grantor, at its sole cost and expense will
furnish Beneficiary with engineering studies and soil tests with respect to the
Mortgaged Premises, the form, substance and results of which shall be
satisfactory and certified to Beneficiary. Beneficiary agrees that Grantor shall
not be required to pay the costs associated

 

 

Page 9 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

with such studies and tests more than once in any Loan Year (as defined in the
Note). If any such engineering studies or soil tests indicate any violation, of
environmental, health, safety or similar laws or regulations, then Grantor, at
its sole cost and expense, will promptly take whatever corrective action is
necessary to assure the Mortgaged Premises is in full compliance with law.

 

Section 2-2. Lease Obligations. As further security for the indebtedness secured
hereby, Grantor has, concurrently herewith, executed and delivered to the
Beneficiary the Assignment, wherein and whereby, among other things, Grantor has
assigned to the Beneficiary all of Grantor’s right, title and interest to the
rents, issues and profits and any and all leases and the rights of management of
the Mortgaged Premises, all as therein more specifically set forth, which
Assignment is hereby incorporated herein by reference as fully and with the same
effect as if set forth herein at length. Grantor agrees that it will duly
perform and observe all of the terms and provisions on the landlord’s part to be
performed and observed under any and all leases of the Mortgaged Premises and
that it will refrain from any action or inaction which would result in the
termination by the tenants thereunder of any such leases or in the diminution of
the value thereof or of the rents, issues, profits and revenues thereunder.
Nothing herein contained shall be deemed to obligate the Beneficiary to perform
or discharge any obligation, duty or liability of landlord under any lease of
the Mortgaged Premises, and Grantor shall and does hereby agree to indemnify and
hold the Beneficiary harmless from any and all liability, loss or damage which
the Beneficiary may or might incur under any lease of the Mortgaged Premises or
by reason of the Assignment; and any and all such liability, loss or damage
incurred by the Beneficiary, together with the costs and expenses, including
reasonable attorneys’ fees, incurred by the Beneficiary in the defense of any
claims or demands therefor (whether successful or not), shall be so much
additional indebtedness hereby secured, and Grantor shall reimburse the
Beneficiary therefor on demand, together with interest at a rate equal to twelve
percent (12%) per annum or, if less, the highest legal rate permitted under
applicable law, until paid.

 

Grantor shall not lease or sublease any portion of the Mortgaged Premises
without the prior written consent of the Beneficiary, nor will Grantor permit or
enter into any sublease, assignment, modification, amendment or termination of
any prior approved lease or sublease without the prior written consent of
Beneficiary; provided, however, that Beneficiary’s consent will not be required
for any assignments, subleases or other transfers that may be completed by
Tenants under the terms of the Leases (as hereinafter defined) without the
consent of Grantor.

 

Section 2-3. Taxes, Other Governmental Charges, Liens and Utility Charges.
Grantor shall, before any penalty attaches thereto, pay and discharge or cause
to be paid and discharged all taxes, assessments, utility charges and other
governmental charges imposed upon or against the Mortgaged Premises or upon or
against the Note and the indebtedness secured hereby, and will not suffer to
exist any mechanic’s, statutory or other lien on the Mortgaged Premises or any
part thereof unless consented to by Beneficiary in writing. If Beneficiary is
required by legislative enactment or judicial decision to pay any such tax,
assessment or charge, then at the option of the Beneficiary, the Note and any
accrued interest thereon together with any additions to the mortgage debt shall
be and become due and payable at the election of Beneficiary upon notice of such
election to Grantor; provided, however, said election shall be unavailing and
this Deed of Trust and the Note shall be and remain in effect as though said law
had not been enacted

 

 

Page 10 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

or said decision had not been rendered if, notwithstanding such law or decision,
Grantor lawfully pays such tax, assessments or charge to or for Beneficiary.
Copies of paid tax and assessment receipts shall be furnished to Beneficiary not
less than ten (10) days prior to the delinquent dates.

 

Nothing in this Section shall require the payment or discharge of any obligation
imposed upon Grantor by this Section so long as Grantor, upon first notifying
Beneficiary of its intent to do so, shall in good faith and at its own expense
contest the same or the validity thereof by appropriate legal proceeding which
permit the items contested to remain undischarged and unsatisfied during the
period of such contest and any appeal therefrom, unless Beneficiary shall notify
Grantor that, in its opinion, by nonpayment of any such items, the lien of the
Deed of Trust as to any part of the Mortgaged Premises will be materially
endangered or the Mortgaged Premises, or any part thereof, will be subject to
loss or forfeiture in which event such taxes, assessments or charges shall be
paid promptly.

 

 

Section 2-4. Insurance.

 

(a)       Grantor shall procure and maintain continuously in effect with respect
to the Mortgaged Premises policies of insurance against such risks and in such
amounts as are customary for a prudent owner of property comparable to that
comprising the Mortgaged Premises. Irrespective of, and without limiting the
generality of the foregoing provision, Grantor shall specifically maintain the
following insurance coverages:

 

(i)        Direct damage insurance providing “special form” or “other perils”
coverage, including but not limited to coverage for the following risks of loss:

 

 

(A)

Fire

 

 

(B)

Extended Coverage Perils

 

 

(C)

Vandalism and Malicious Mischief

 

on a replacement cost basis in an amount equal to the full insurable value
thereof (“full insurable value” shall include the actual replacement cost of all
buildings and improvements and the contents therein, without deduction for
depreciation, architectural, engineering, legal and administrative fees).

 

The policies required by this Paragraph (i) shall be either subject to no
coinsurance clause or contain an agreed amount clause and may include a
deductibility provision not exceeding Ten Thousand Dollars ($10,000).

 

(ii)       Commercial general liability insurance against liability for injuries
to or death of any person or damage to or loss of property arising out of or in
any way relating to the condition of the Mortgaged Premises or any part thereof,
in the maximum amounts required by any of the leases of the Mortgaged Premises,
but in no event less than a minimum annual aggregate limit of Two Million and
No/100 Dollars ($2,000,000.00) provided that the requirements of this paragraph

 

 

Page 11 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

(ii) with respect to the amount of insurance may be satisfied by an excess
coverage policy.

 

(iii)      Business interruption or loss of rental income insurance in an amount
equal to not less than the gross revenue from the Mortgaged Premises for twelve
(12) months from the operation and rental of all improvements now or hereafter
forming part of the Mortgaged Premises, based upon one hundred percent (100%)
occupancy of such improvements naming Beneficiary in a standard mortgagee loss
payable clause thereunder.

 

(iv)      Insurance against such other casualties and contingencies as
Beneficiary may from time to time require (but excluding terrorism), if such
insurance against such other casualties and contingencies is available, all in
such manner and for such amounts as may be reasonably satisfactory to
Beneficiary.

 

(b)       All insurance provided for in Subsection (a) shall be effective under
a valid and enforceable policy or policies issued by an insurer of recognized
responsibility approved by Beneficiary (an insurer with a Best Class rating of
at least A-/VIII shall be deemed approved).

 

(c)       All policies of insurance required in Subsections (a)(i) and (iii)
shall be written in the names of Grantor and Beneficiary as their respective
interests may appear. These policies shall provide that the proceeds of such
insurance shall be payable to Beneficiary pursuant to a standard mortgagee
clause to be attached to each such policy.

 

(d)       Grantor shall deposit with Beneficiary policies evidencing all such
insurance, or a certificate or certificates of the respective insurers stating
that such insurance is in force and effect. At least seven (7) days prior to the
date the premiums on each such policy shall become due and payable, Beneficiary
shall be furnished with proof of such payment reasonably satisfactory to it.
Each policy of insurance herein required shall contain a provision that the
insurer shall not cancel, refuse to renew or materially modify it without giving
written notice to Beneficiary at least thirty (30) days before the cancellation,
non-renewal or modification becomes effective. Before the expiration of any
policy of insurance herein required, Grantor shall furnish Beneficiary with
evidence satisfactory to Beneficiary that the policy has been renewed or
replaced by another policy conforming to the provisions of this Article or that
there is no necessity therefor under the terms hereof. In lieu of separate
policies, Grantor may maintain blanket policies having the coverage required
herein, in which event it shall deposit with Beneficiary a certificate or
certificates of the respective insurance as to the amount of coverage in force
on the Mortgaged Premises.

 

Notwithstanding anything in Section 2-4 to the contrary, so long as that (i)
certain Ground Lease by and between Grantor and Lowe’s HIW, Inc., (“Lowe’s)
dated March 29, 2002 as amended by Rent Commencement Date Letter Agreement dated
February 4, 2003; and Letter Agreement dated January 27, 2009 (“Lowe’s Lease”)
and (ii) that certain Ground Lease by and between Grantor and Wal-Mart Real
Estate Business Trust, (“Wal-Mart”) dated November 20, 2000 as amended by
Ratification of Commencement dated May 6, 2002; First Amendment to Ground Lease
dated May 10, 2002; and Letter Agreement dated January 19, 2009 (“Wal-Mart

 

 

Page 12 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Lease”) encumbering the Mortgaged Premises remain in full force and effect and
Lowe’s and Wal-Mart self-insure or maintain the insurance required to be
maintained under the Lowe’s Lease and Wal-Mart Lease (collectively the
“Leases”), Grantor shall be deemed to be in compliance with the insurance
requirements set forth herein. Lowe’s and Wal-Mart are collectively referred to
herein as the “Tenants”

 

Section 2-5. Advances. If Grantor shall fail to comply with any of the terms,
covenants and conditions herein with respect to the procuring of insurance, the
payment of taxes, assessments and other charges, the keeping of the Mortgaged
Premises in repair, or any other term, covenant or condition herein contained,
Beneficiary may make advances to perform the same and, where necessary, enter
the Mortgaged Premises for the purpose of performing any such term, covenant or
condition, and without limitation of the foregoing, Beneficiary may procure and
place insurance coverage in accordance with the requirements of this Section.
Grantor agrees to repay all sums so advanced upon demand, with interest at a
rate equal to twelve percent (12%) per annum or, if less, the highest legal rate
permitted under applicable law, until paid. All sums so advanced, with interest,
shall be secured hereby in priority to the indebtedness evidenced by the Note,
but no such advance shall be deemed to relieve Grantor from any default
hereunder. After making any such advance, payments made pursuant to the Note
shall be first applied toward reimbursement for any such advance and interest
thereon, prior to the application toward accrued interest and principal payments
due pursuant to the Note.

 

Section 2-6. Financial Information. Grantor shall furnish Beneficiary (a) within
ninety (90) days after the close of each fiscal year of the operation of the
Mortgaged Premises, an annual operating statement of Grantor in form and detail
satisfactory to Beneficiary, prepared in conformity with generally accepted
accounting principles applied on a basis consistent with that of the preceding
fiscal year and signed by a Certified Public Accountant acceptable to
Beneficiary or supported by affidavit of a principal in the ownership of the
Mortgaged Premises; and (b) from time to time such other information in the
possession of Grantor or subject to its control, in such detail as Beneficiary
may require, as will enable Beneficiary to determine whether Grantor is in
compliance with the provisions of the Note and of this Deed of Trust.

 

Section 2-7. Use of Mortgaged Premises. Grantor shall furnish and keep in force
a Certificate of Occupancy, or its equivalent, and comply, or cause Tenants to
comply, with all restrictions affecting the Mortgaged Premises and with all
laws, ordinances, acts, rules, regulations and orders of any legislative,
executive, administrative or judicial body, commission or officer, (whether
Federal, state or local) exercising any power of regulation or supervision over
Grantor, or any part of the Mortgaged Premises, whether the same be directed to
the erection, repair, manner of use or structural alteration of buildings or
otherwise. Grantor shall not initiate, join in, acquiesce in, or consent to any
change in any private restrictive covenant, or other public or private
restriction, if such change materially limits or defines the uses which may be
made of the Mortgaged Premises or any part thereof, nor shall Grantor initiate,
join in, acquiesce in, or consent to any zoning change or zoning matter
affecting the Mortgaged Premises. If under applicable zoning provisions the use
of all or any portion of the Mortgaged Premises is or shall become a
nonconforming use, Grantor will not cause or permit such nonconforming use to be
discontinued or abandoned without the express written consent of Beneficiary.
Grantor shall not permit or suffer to occur any waste on or to the Mortgaged

 

 

Page 13 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Premises or to any portion thereof and shall not take any steps whatsoever to
convert the Mortgaged Premises, or any portion thereof, to a condominium or
cooperative form of management. Grantor will not install or permit to be
installed on the Mortgaged Premises any underground storage tank.

 

Section 2-8. Escrows. Grantor shall pay to Beneficiary, together with and in
addition to the monthly payments of principal and interest provided for in the
Note (which shall be by Automated Clearing House if provided for in the Note for
installment payments thereunder), an amount reasonably estimated by Beneficiary
to be sufficient to pay one twelfth (1/12) of the estimated annual real estate
taxes (including other charges against the Mortgaged Premises by governmental or
quasi-governmental bodies but excluding special assessments which are to be paid
as the same become due and payable) and one-twelfth (1/12) of the annual
premiums on insurance required in Section 2-4 hereof to be held by Beneficiary
and used to pay said taxes and insurance premiums when same shall fall due;
provided that upon the occurrence of an Event of Default that continues beyond
applicable notice and cure period, Beneficiary may apply such funds as
Beneficiary shall deem appropriate. If at the time that payments are to be made,
the funds set aside for payment of either taxes or insurance premiums are
insufficient, Grantor shall upon demand pay such additional sums as the
Beneficiary shall determine to be necessary to cover the required payment.
Beneficiary need not segregate such funds. No interest shall be payable to
Grantor upon any such payments.

 

Notwithstanding the foregoing, Beneficiary waives the collection of escrow
deposits for insurance and real estate taxes for so long as all of the following
conditions are complied with:

 

(a)       one (1) or more Credit Tenants (as determined by Beneficiary from time
to time in its sole but reasonable discretion) is paying all taxes and all
required insurance directly;

 

(b)       no Event of Default (as defined in Section 4-1) has occurred and is
continuing beyond any applicable notice and cure period;

 

(c)       the ownership and management of the Mortgaged Premises remain as
constituted as of the date hereof, subject to the rights of Grantor under the
penultimate paragraph of Section 1-4 above;

 

(d)       Beneficiary has received an ACORD 28 Evidence of Commercial Property
Insurance (2003 form) or an ACORD 27 Evidence of Property Insurance (3/93 form)
and an ACORD 25 Certificate of Liability Insurance (covering all types of
insurance required by Beneficiary) before the expiration date of insurance
policies then in force;

 

(e)       Beneficiary receives satisfactory evidence of payment of insurance
premiums before the expiration date of the policies then in force; and

 

(f)        Beneficiary receives satisfactory evidence of payment of real estate
taxes before the same are delinquent.

 

 

Page 14 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Section 2-9. Environmental Matters.

 

(a)       Definitions. As used herein, the following terms will have the meaning
set forth below:

 

(i)        Environmental Law means and includes any federal, state or local law,
statute, regulation or ordinance pertaining to health, industrial hygiene or the
environmental or ecological conditions on, under or about the Mortgaged
Premises, including without limitation each of the following (and their
respective successor provisions): the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. sections 9601 et
seq.; the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
sections 6901 et seq.; the Toxic Substance Control Act, as amended, 15 U.S.C.
sections 2601 et seq.; the Clean Air Act, as amended; 42 U.S.C. sections 1857 et
seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C.
sections 1251 et seq.; the Federal Hazardous Materials Transportation Act, 49
U.S.C. sections 5101 et seq.; and the rules, regulations and ordinances of the
U.S. Environmental Protection Agency and of all other agencies, boards,
commissions and other governmental bodies and officers having jurisdiction over
the Mortgaged Premises or the use or operation of the Mortgaged Premises.

 

(ii)       Hazardous Substance means and includes: (A) those substances included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” “pollutants,” “hazardous waste,” or “solid waste” in any
Environmental Law; (B) those substances listed in the U.S. Department of
Transportation Table or amendments thereto (49 C.F.R. 172.101) or by the U.S.
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 C.F.R. Part 302 and any amendments thereto); (C) those other
substances, materials and wastes which are or become regulated under any
applicable federal, state or local law, regulation or ordinance or by any
federal, state or local governmental agency, board, commission or other
governmental body, or which are or become classified as hazardous or toxic by
any such law, regulation or ordinance; and (D) any material, waste or substance
which is any of the following: (1) asbestos; (2) polychlorinated biphenyl; (3)
designated or listed as a “hazardous substance” pursuant to sections 307 or 311
of the Clean Water Act (33 U.S.C. sections 1251 et seq.); (4) explosive; (5)
radioactive; (6) a petroleum product; (7) infectious waste; or (8) mold or
mycotoxins. The term “Permitted Hazardous Substance” means commercially sold
products otherwise within the definition of the term “Hazardous Substance,” but
(a) that are used or disposed of by Grantor or used or sold by tenants of the
Mortgaged Premises in the ordinary course of their respective businesses, (b)
the presence of which product is not prohibited by applicable Environmental Law,
and (c) the use and disposal of which are in all respects in accordance with
applicable Environmental Law.

 

 

Page 15 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

(iii)      Enforcement or Remedial Action means any action taken by any person
or entity in an attempt or asserted attempt to enforce, to achieve compliance
with, or to collect or impose assessments, penalties, fines, or other sanctions
provided by, any Environmental Law.

 

(iv)      Environmental Liability means and includes any claim, demand,
obligation, cause of action, accusation, allegation, order, violation, damage
(including consequential damage), injury, judgment, assessment, penalty, fine,
cost of Enforcement or Remedial Action, or any other cost or expense whatsoever,
including actual, reasonable attorneys’ fees and disbursements, resulting from
or arising out of the violation or alleged violation of any Environmental Law,
any Enforcement or Remedial Action, or any alleged exposure of any person or
property to any Hazardous Substance.

 

(v)       Release means any release, spill, discharge, leak, disposal or
emission.

 

(b)       Representations, Warranties and Covenants. Grantor represents,
warrants, covenants and agrees as follows:

 

(i)        Except as may be disclosed in the Phase I (as hereinafter defined),
neither Grantor nor the Mortgaged Premises or, to Grantor’s knowledge, any
occupant thereof is in violation of any Environmental Law, Grantor has not
received notice from any governmental authority regarding any existing, pending
or threatened investigation or inquiry pertaining to any Environmental Law.
Grantor shall not cause or permit the Mortgaged Premises to be in violation of,
or do anything which would subject the Mortgaged Premises to any remedial
obligations under, any Environmental Law, and shall promptly notify Beneficiary
in writing of any existing, pending or threatened investigation or inquiry by
any governmental authority in connection with any Environmental Law. In
addition, Grantor shall provide Beneficiary with copies of any and all material
written communications with any governmental authority in connection with any
Environmental Law, concurrently with Grantor’s giving or within a commercially
reasonable time after receiving of same. As used herein, the “Phase I” means
collectively: (i) that certain Phase I Environmental Site Assessment dated March
2, 2009 prepared for the Wal-Mart site; and (ii) that certain Phase I
Environmental Site Assessment dated March 2, 2009 prepared for the Lowes’s Site
both prepared by IVI Due Diligence Services, Inc., which has been delivered to
Beneficiary.

 

(ii)       To Grantor’s knowledge, and except as may be disclosed in the Phase
I, there are no underground storage tanks, radon, asbestos materials,
polychlorinated biphenyls or urea formaldehyde insulation present at or
installed in the Mortgaged Premises. Grantor covenants and agrees that if any
such materials are found to be present at the Mortgaged Premises, Grantor shall
remove or remediate the same promptly upon discovery at its sole cost and
expense and in accordance with Environmental Law.

 

 

Page 16 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

 

(iii)      Grantor has completed the Phase I to determine that there has been no
Release of any Hazardous Substance at, upon, under or within the Mortgaged
Premises. The use which Grantor or, to Grantor’s knowledge, any other occupant
of the Mortgaged Premises makes or intends to make of the Mortgaged Premises is
not expected to result in a Release of any Hazardous Substance on or to the
Mortgaged Premises. During the term of this Deed of Trust, if Grantor has reason
to believe that a Release of Hazardous Substance has occurred on the Mortgaged
Premises, Grantor shall take all steps necessary to determine whether there has
been a Release of any Hazardous Substance on or to the Mortgaged Premises and if
Grantor finds a Release has occurred, Grantor shall remove or remediate the same
promptly upon discovery at its sole cost and expense.

 

(iv)      Based on the Phase I and to the knowledge of Grantor, the Mortgaged
Premises has never been used by the present or to Grantor’s knowledge by
previous owners and/or operators and it will not be used in the future to
refine, produce, store, handle, transfer, process, transport, generate,
manufacture, heat, treat, recycle or dispose of Hazardous Substances (other than
a Permitted Hazardous Substance).

 

(v)       Grantor has not received any notice of violation, request for
information, summons, citation, directive or other communication, written or
oral, from the State of Nevada department of environmental protection (howsoever
designated) or the United States Environmental Protection Agency concerning any
intentional or unintentional act or omission on Grantor’s or any occupant’s part
resulting in the Release of Hazardous Substances from the Mortgaged Premises
into the waters or onto the lands within the jurisdiction of the State of Nevada
or from the Mortgaged Premises into the waters outside the jurisdiction of the
State of resulting in damage to the lands, waters, fish, shellfish, wildlife,
biota, air or other resources owned, managed, held in trust or otherwise
controlled by or within the jurisdiction of the State of Nevada.

 

(vi)      Except as may be disclosed in the Phase I, the Mortgaged Premises: (a)
is being and has been operated in compliance with all Environmental Laws, and
all permits required thereunder have been obtained and complied with in all
respects; and (b) does not have any Hazardous Substances present (other than a
Permitted Hazardous Substance).

 

(vii)     Grantor will and will cause its tenants to operate the Mortgaged
Premises in compliance with all Environmental Laws and will not place or permit
to be placed any Hazardous Substances (other than a Permitted Hazardous
Substance) on the Mortgaged Premises.

 

(viii)    No lien has been attached to or, to Grantor’s knowledge, threatened to
be imposed upon any revenue from the Mortgaged Premises, and to Grantor’s
knowledge, there is no basis for the imposition of any such lien based

 

 

Page 17 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

on any governmental action under Environmental Laws. Neither Grantor nor, to
Grantor’s knowledge, any other party has been, or is expected to be involved in
operations at the Mortgaged Premises which could lead to the imposition of
Environmental Liability on Grantor, or on any subsequent owner of the Mortgaged
Premises, or the creation of an environmental lien on the Mortgaged Premises. In
the event that any such lien is filed, Grantor shall, within forty-five (45)
days from the date that Grantor is given notice of such lien (or within such
shorter period of time as is appropriate in the event that the State of Nevada
or the United States has commenced steps to have the Mortgaged Premises sold),
either: (A) pay the claim and remove the lien from the Mortgaged Premises; or
(B) furnish a cash deposit, bond or other security satisfactory in form and
substance to Beneficiary in an amount sufficient to discharge the claim out of
which the lien arises.

 

(ix)      In the event that Grantor shall cause or permit to exist a Release of
Hazardous Substances into the waters or onto the lands within the jurisdiction
of the State of Nevada, or into the waters outside the jurisdiction of the State
of Nevada resulting in damage to the lands, waters, fish, shellfish, wildlife,
biota, air or other resources owned, managed, held in trust or otherwise
controlled by or within the jurisdiction of the State of Nevada, without having
obtained a permit issued by the appropriate governmental authorities, Grantor
shall promptly clean up such Release in accordance with the provisions of all
Environmental Laws.

 

(c)       Right to Inspect and Cure. Beneficiary shall have the right to conduct
or have conducted by its agents or contractors such environmental inspections,
audits and tests as Beneficiary shall deem necessary or advisable from time to
time at the sole cost and expense of Grantor; provided, however, that Grantor
shall not be obligated to bear the expense of such environmental inspections,
audits and tests so long as (i) no Event of Default has occurred and is
continuing beyond any applicable notice and cure period, and (ii) Beneficiary
has no cause to believe in its sole judgment that there has been a Release or
threatened Release of Hazardous Substances at the Mortgaged Premises or that
Grantor or the Mortgaged Premises is in violation of any Environmental Law. The
cost of such inspections, audits and tests, if chargeable to Grantor as
aforesaid, shall be added to the indebtedness secured hereby and shall be
secured by this Deed of Trust. Grantor shall, and shall cause each tenant of the
Mortgaged Premises to, cooperate with such inspection efforts; such cooperation
shall include, without limitation, supplying all information requested
concerning the operations conducted and Hazardous Substances located at the
Mortgaged Premises. In the event that Grantor fails to comply with any
Environmental Law, Beneficiary may, in addition to any of its other remedies
under this Deed of Trust, cause the Mortgaged Premises to be in compliance with
such laws and the cost of such compliance shall be added to the sums secured by
this Deed of Trust in accordance with the provisions of Article Five hereof.

 

(d)       Indemnification. Grantor shall protect, indemnify, defend, and hold
harmless Beneficiary and its directors, officers, employees, agents, successors
and assigns (collectively, the “Indemnified Parties”) from and against any and
all loss, injury, damage, cost, expense and liability (including without
limitation reasonable attorneys’ fees and costs) directly or indirectly

 

 

Page 18 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

arising out of or attributable to (i) the installation, use, generation,
manufacture, production, storage, Release, threatened Release, discharge,
disposal or presence of a Hazardous Substance on, under or about the Mortgaged
Premises, or (ii) the presence of any underground storage tank on, under or
about the Mortgaged Premises, or (iii) any Environmental Liability; including
without limitation: (A) all consequential damages; (B) the costs of any required
or necessary repair, cleanup or detoxification of the Mortgaged Premises; and
(C) the preparation and implementation of any closure, remedial or other
required plans. The foregoing agreement to indemnify, defend and hold harmless
Beneficiary expressly includes, but is not limited to, any losses, liabilities,
damages, injuries, costs, expenses and claims suffered or incurred by
Beneficiary upon or subsequent to Beneficiary becoming owner of the Mortgaged
Premises through foreclosure, acceptance of a deed-in-lieu of foreclosure, or
otherwise, excepting only such losses, liabilities, damages, injuries, costs,
expenses and claims which are caused by or arise out of actions taken by
Beneficiary, or by those contracting with Beneficiary, subsequent to Beneficiary
taking possession or becoming owner of the Mortgaged Premises. The indemnity
evidenced hereby shall survive the satisfaction, release or extinguishment of
the lien of this Deed of Trust, including without limitation any extinguishment
of the lien of this Deed of Trust by foreclosure or deed in lieu thereof.
Notwithstanding anything to the contrary in the foregoing, Grantor will not be
obligated to indemnify the Indemnified Parties with respect to: (y) any losses
arising solely from a state of facts that first came into existence after
Beneficiary or its successors and assigns acquired title to the Mortgaged
Premises through foreclosure or a deed in lieu thereof; or (z) to the extent
caused by any act, omission, willful misconduct or gross negligence of any of
the Indemnified Parties.

 

(e)       Remediation. If any investigation, site monitoring, containment,
cleanup, removal, restoration or other remedial work of any kind or nature (the
“Remedial Work”) is reasonably desirable (in the case of an operation and
maintenance program or similar monitoring or preventative programs) or
necessary, both as determined by an independent environmental consultant
selected by Beneficiary under any applicable federal, state or local law,
regulation or ordinance, or under any judicial or administrative order or
judgment, or by any governmental person, board, commission or agency, because of
or in connection with the current or future presence, suspected presence,
release or suspected release of a Hazardous Substance into the air, soil,
groundwater, or surface water at, on, about, under or within the Mortgaged
Premises or any portion thereof, Grantor shall within thirty (30) days after
written demand by Beneficiary for the performance (or within such shorter time
as may be required under applicable law, regulation, ordinance, order or
agreement), commence and thereafter diligently prosecute to completion all such
Remedial Work to the extent required by law. All Remedial Work shall be
performed by contractors approved in advance by Beneficiary (which approval in
each case shall not be unreasonably withheld or delayed) and under the
supervision of a consulting engineer approved in advance by Beneficiary. All
costs and expenses of such Remedial Work (including without limitation the
reasonable fees and expenses of Beneficiary’s counsel) incurred in connection
with monitoring or review of the Remedial Work shall be paid by Grantor. If
Grantor shall fail or neglect to timely commence or cause to be commenced, or
shall fail to diligently prosecute to completion, such Remedial Work,
Beneficiary may (but shall not be required to) cause such Remedial Work to be
performed; and all costs and expenses thereof, or incurred in connection
therewith (including, without limitation, the reasonable fees and expenses of
Beneficiary’s

 

 

Page 19 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

counsel), shall be paid by Grantor to Beneficiary forthwith after demand and
shall be a part of the indebtedness secured hereby.

 

(f)        Survival. All warranties and representations above shall be deemed to
be continuing and shall remain true and correct in all material respects until
all of the indebtedness secured hereby has been paid in full and any limitations
period expires. Grantor’s covenants above shall survive any exercise of any
remedy by Beneficiary hereunder or under any other instrument or document now or
hereafter evidencing or securing the said indebtedness, including foreclosure of
this Deed of Trust (or deed in lieu thereof), even if, as a part of such
foreclosure or deed in lieu of foreclosure, the said indebtedness is satisfied
in full and/or this Deed of Trust shall have been released.

 

 

ARTICLE THREE

 

 

DAMAGE, DESTRUCTION AND CONDEMNATION

 

Section 3-1. Application of Insurance Proceeds. Grantor shall cause all proceeds
of insurance maintained pursuant to Subsections (a)(i) and (iii) of Section 2-4
hereof to be paid to the Beneficiary to be applied first to the payment of all
costs and expenses incurred by Beneficiary in obtaining such proceeds and,
second, at the option of Beneficiary, either: (a) to the reduction of the
indebtedness hereby secured (without any otherwise applicable prepayment
premium); or (b) to the restoration or repair of the Mortgaged Premises, without
affecting the lien of this Deed of Trust or the obligations of Grantor
hereunder. Grantor shall not compromise or settle any loss claims on said
policies without the written consent of Beneficiary. Any such application to the
reduction of the indebtedness hereby secured shall not reduce or postpone the
monthly payments otherwise required pursuant to the Note. No interest shall be
payable to Grantor on the insurance proceeds while held by Beneficiary.

 

Section 3-2. Application of Condemnation Award. Should any of the Mortgaged
Premises be taken by exercise of the power of eminent domain, any award or
consideration for the property so taken shall be paid over to Beneficiary and
shall be applied first to the payment of all costs and expenses incurred by
Beneficiary in obtaining such award or consideration and, second, at the option
of Beneficiary, either: (a) to the reduction of the indebtedness hereby secured
(without any otherwise applicable prepayment premium); or (b) to the restoration
or repair of the Mortgaged Premises, without affecting the lien of this Deed of
Trust or the obligations of Grantor hereunder. Beneficiary is authorized at its
option to compromise and settle all awards or consideration for the property so
taken. Any such awards, if applied to the reduction of indebtedness, shall not
reduce or postpone the monthly payments otherwise required pursuant to the Note.
No interest shall be payable to Grantor on any award while held by Beneficiary.

 

Section 3-3. Beneficiary to Make Proceeds Available. Notwithstanding the
provisions of Sections 3-1 and 3-2 above, in the event of insured damage to the
Mortgaged Premises or in the event of a taking by eminent domain of only a
portion of the Mortgaged Premises, and provided that: (a) the portion remaining
can with restoration or repair continue to be operated for the

 

 

Page 20 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

purposes utilized immediately prior to such damage or taking, (b) the appraised
value of the Mortgaged Premises after such restoration or repair shall not have
been reduced from the appraised value as of the date hereof, and (c) no Event of
Default has occurred and is continuing beyond any applicable notice and cure
period, and (d) the leases require Grantor to restore or repair the Mortgaged
Premises and the leases remain in full force and effect and the tenants
thereunder certify to Beneficiary their intention to remain in possession of the
leased premises without any reduction in rental payments (other than temporary
abatements during the period of restoration and repair); the Beneficiary agrees
to make the insurance proceeds or condemnation awards available for such
restoration and repair, except for proceeds payable pursuant to Section
2-4(a)(iii). Beneficiary may, at its option, hold such proceeds or awards in
escrow (subject to the following paragraph) until the required restoration and
repair has been satisfactorily completed. No interest shall be payable to
Grantor with respect to any such escrow.

 

In the event insurance proceeds or condemnation awards are made available for
restoration in accordance with the foregoing, such proceeds shall be made
available, from time to time, upon the Beneficiary being furnished with such
information, documents, instruments and certificates as Beneficiary may require,
including, but not limited to, satisfactory evidence of the estimated cost of
completion of the repair or restoration of the Mortgaged Premises, such
architect’s certificates, waivers of lien, contractor’s sworn statements and
other evidence of cost and of payments, including, at the option of the
Beneficiary, insurance against mechanics’ liens and/or a performance bond or
bonds in form satisfactory to the Beneficiary, with premium fully prepaid, under
the terms of which the Beneficiary shall be either the sole or dual obligee, and
which shall be written with such surety company or companies as may be
satisfactory to the Beneficiary, and all plans and specifications for such
rebuilding or restoration which shall be subject to approval by the Beneficiary.
No payment made prior to the final completion of the work shall exceed ninety
percent (90%) of the value of the work performed, from time to time, and at all
times the undisbursed balance of said proceeds, plus additional funds deposited
by Grantor remaining in the hands of the Beneficiary shall be at least
sufficient to pay for the cost of completion of the work free and clear of
liens.

 

Notwithstanding anything to the contrary set forth herein, provided Grantor is
in compliance with the other conditions hereof, Grantor shall be entitled to
compromise, settle, hold and administer insurance proceeds or condemnation
awards of $250,000.00 or less with respect to the Mortgaged Premises.

 

Section 3-4.    Lease. To the extent the Leases require use of insurance
proceeds or condemnation awards in a manner inconsistent with the foregoing, the
terms of the Leases shall control. Grantor’s interest in such proceeds or
awards, however, shall be subject to the terms of the foregoing Sections.

 

 

 

Page 21 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

                                          
                                      ARTICLE FOUR

 

 

DEFAULT PROVISIONS AND REMEDIES OF BENEFICIARY

 

Section 4-1. Events of Default. If any of the following events occurs, it is
hereby defined as and declared to be and to constitute an “Event of Default”:

 

(a)       failure by Grantor to pay when due (including any applicable grace
period) any amounts required to be paid hereunder or under the Note at the time
specified therein; or

 

(b)       an event as to which Beneficiary elects to accelerate the Loan as
provided for in Section 1-4 above (“Due on Sale or Encumbrance”) or failure by
Grantor to observe and perform the covenants, conditions and agreements set
forth in Section 2-4 above (“Insurance”); or

 

(c)       failure by Grantor to observe and perform any covenant, condition or
agreement on its part to be observed or performed in this Deed of Trust or the
Note other than as referred to in (a) and (b) above, for a period of thirty (30)
days after written notice, specifying such failure and requesting that it be
remedied, given to Grantor by the Beneficiary unless the Beneficiary shall agree
in writing to an extension of such time prior to its expiration; or

 

(d)       if any representation or warranty made in writing by or on behalf of
Grantor in this Deed of Trust or the other Loan Documents, any financial
statement, certificate, or report furnished in order to induce the Beneficiary
to make the loan secured by this Deed of Trust, shall prove to have been false
or incorrect in any material respect, or materially misleading as of the time
such representation or warranty was made; or

 

 

(e)

if Grantor shall:

 

(i)        admit in writing its inability to pay its debts generally as they
become due; or

 

(ii)       file a petition in bankruptcy to be adjudicated a voluntary bankrupt
or file a similar petition under any insolvency act, or

 

 

(iii)

make an assignment for the benefit of its creditors, or

 

(iv)      consent to the appointment of a receiver of itself or of the whole or
any substantial part of its property; or

 

(f)        if Grantor shall file a petition or answer seeking reorganization or
arrangement of Grantor under the Federal bankruptcy laws or any other applicable
law or statute of the United States of America or any state thereof; or

 

(g)       if Grantor shall, on a petition in bankruptcy filed against it, be
adjudicated a bankrupt or if a court of competent jurisdiction shall enter an
order or decree appointing without the consent of Grantor a receiver or trustee
of Grantor or of the whole or substantially all of its

 

 

Page 22 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

property, or approving a petition filed against it seeking reorganization or
arrangement of Grantor under the Federal bankruptcy laws or any other applicable
law or statute of the United States of America or any state thereof, and such
adjudication, order or decree shall not be vacated or set aside or stayed within
ninety (90) days from the date of the entry thereof; or

 

(h)       if any Borrower (as defined in the Note) who is a natural person dies
or any Borrower that is an entity dissolves or otherwise ceases to exist; or

 

(i)        if a guarantor of any of the obligations secured by this Deed of
Trust shall repudiate such guarantor’s obligations or if any such individual
guarantor shall die, or any such entity guarantor shall dissolve or otherwise
cease to exist, unless within sixty (60) days after such death, or prior to such
dissolution or cessation, a substitute guarantor satisfactory to Beneficiary
shall become liable to Beneficiary by executing a guaranty agreement
satisfactory to Beneficiary; or

 

(j)        if an event of default has occurred under any of the Loan Documents
and the period for cure thereof, if any, has elapsed without cure;

 

(k)       if a default occurs and continues beyond any applicable grace or cure
period in the payment or performance of the Affiliate Notes or any of the
agreements securing the Affiliate Notes; or

 

(l)        if an Event of Default (as defined in the Affiliate Security
Documents) occurs under any of the Affiliate Security Documents as defined in
the Cross-Collateralization Rider attached hereto as Exhibit “B”.

 

All notice and cure periods provided herein or in the Note shall run
concurrently with any notice or cure periods provided by law. Without limiting
the foregoing, Beneficiary or Trustee shall be entitled to cause a notice of
breach and election to sell to be recorded and mailed if any event occurs that,
with the giving of notice and/or passage of time, would constitute a default
hereunder or an event of default under the Note or would entitle Beneficiary to
accelerate the indebtedness secured hereby, and the recording and mailing to
Trustor of such notice of breach and election to sell shall constitute notice of
a failure to perform pursuant hereto or thereto.

 

Section 4-2. Acceleration. Upon the occurrence of an Event of Default that is
not cured within any applicable notice and cure period, Beneficiary may declare
the principal of and the accrued interest of the Note, and including all sums
advanced hereunder with interest, to be forthwith due and payable, and thereupon
the Note, including both principal and all interest accrued thereon, and
including all sums advanced hereunder and interest thereon, shall be and become
immediately due and payable without presentment, demand or further notice of any
kind.

 

Section 4-3. Remedies of Beneficiary. Upon the occurrence and continuance of an
Event of Default beyond any applicable cure period, or in case the principal of
the Note shall have become due and payable, whether by lapse of time or by
acceleration, then and in every such case Beneficiary may proceed to protect and
enforce its right by a suit or suits in equity or at law,

 

 

Page 23 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

either for the specific performance of any covenant or agreement contained
herein or in the Assignment, or the Note, or in aid of the execution of any
power herein or therein granted, or for the foreclosure of this Deed of Trust,
or for the enforcement of any other appropriate legal or equitable remedy.

 

In case of any sale of the Mortgaged Premises pursuant to any judgment or decree
of any court or otherwise in connection with the enforcement of any of the terms
of this Deed of Trust, Beneficiary, its successors or assigns, may become the
purchaser, and for the purpose of making settlement for or payment of the
purchase price, shall be entitled to turn in and use the Note and any claims for
interest matured and unpaid thereon, together with additions to the mortgage
debt, if any, in order that such sums may be credited as paid on the purchase
price.

 

Each and every power or remedy herein specifically given shall be in addition to
every other power or remedy, existing or implied, given now or hereafter
existing at law or in equity, and each and every power and remedy herein
specifically given or otherwise so existing may be exercised from time to time
and as often and in such order as may be deemed expedient by Beneficiary, and
the exercise or the beginning of the exercise of one power or remedy shall not
be deemed a waiver of the right to exercise at the same time or thereafter any
other power or remedy. No delay or omission of Beneficiary in the exercise of
any right or power accruing hereunder shall impair any such right or power or be
construed to be a waiver of any default or acquiescence therein.

 

Without limiting the generality of the foregoing, Beneficiary may, subject to
NRS 107.080, declare all sums secured hereby immediately due by delivery to
Trustee of a written notice of breach and election to sell (which notice Trustee
shall cause to be recorded or mailed as required by law). After three (3) months
shall have elapsed following recordation of such notice of breach, Trustee
shall, subject to applicable law, sell the Mortgaged Premises at the time and in
such place in the State of Nevada as Trustee, in its sole discretion, shall deem
best to accomplish the objects of this trust, having first given notice of such
sale as then required by law. In the conduct of any such sale Trustee may act
itself or through any auctioneer, agent or attorney. The place of sale may
either be in the county in which the Mortgaged Premises to be sold or any part
thereof, is situated, or at an office of the Trustee located in the State of
Nevada, subject to applicable law. Upon the request of Beneficiary or if
required by law Trustee shall postpone sale of all or any portion of said
Mortgaged Premises or interest therein by public announcement at the time fixed
by said notice of sale, and shall thereafter postpone said sale from time to
time by public announcement at the time previously appointed. At the time of
sale so fixed, Trustee shall sell the Mortgaged Premises so advertised or any
part thereof or interest therein either as a whole or in separate parcels, as
Beneficiary may determine in its sole and absolute discretion, to the highest
bidder for cash in lawful money of the United States, payable at time of sale,
and shall deliver to such purchaser a deed or deeds or other appropriate
instruments conveying the Mortgaged Premises so sold, but without covenant or
warranty, express or implied. Beneficiary and Trustee may bid and purchase at
such sale. To the extent of the indebtedness secured hereby, Beneficiary need
not bid for cash at any sale of allor any portion of the Mortgaged Premises
pursuant hereto, but the amount of any successful bid by Beneficiary shall be
applied in reduction said indebtedness (subject to NRS § 40.459).

 

 

Page 24 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Section 4-4. Appointment of Receiver or Fiscal Agent. After the happening of any
Event of Default and during its continuance beyond any applicable notice and
cure period or upon the commencement of any proceedings to foreclose this Deed
of Trust or to enforce the specific performance hereof or in aid thereof or upon
the commencement of any other judicial proceeding to enforce any right of
Beneficiary, Beneficiary shall be entitled, as a matter of right, if it shall so
elect, without the giving of notice to any other party and without regard to the
sufficiency of the Mortgaged Premises or any other security or guaranty for the
mortgage indebtedness and without any showing as required by NRS 107.100,
forthwith either before or after declaring the unpaid principal of the Note to
be due and payable, to the appointment of a receiver or receivers or a fiscal
agent or fiscal agents.

 

Section 4-5. Proceeds of Sale. In any suit to foreclose the lien of this Deed of
Trust there shall be allowed and included in the decree for sale, to be paid out
of the rents or the proceeds of such sale:

 

(a)       all principal and interest remaining unpaid on the Note and secured
hereby with interest at twelve percent (12%) per annum or, if less, the highest
legal rate permitted under applicable law from the date due until paid;

 

(b)       all late charges, if any, and all other items advanced or paid by
Beneficiary pursuant to this Deed of Trust, with interest at twelve percent
(12%) per annum or, if less, the highest legal rate permitted under applicable
law from the date of advancement until paid; and

 

(c)       all court costs, attorney’s fees, appraiser’s fees, environmental
audits, expenditures for documentary and expert evidence, stenographer’s
charges, publication costs, and costs (which may be estimated as to items to be
expended after entry of the decree) of procuring all abstracts of title, title
searches and examinations, title guarantee policies, Torrens certificates and
similar data with respect to title which Beneficiary may deem necessary. All
such expenses shall become additional indebtedness secured hereby and
immediately due and payable, with interest at twelve percent (12%) per annum or,
if less, the highest legal rate permitted under applicable law, when paid or
incurred by Beneficiary in connection with any proceeding, including probate and
bankruptcy proceedings, to which Beneficiary shall be a party, either as
plaintiff, claimant or defendant, by reason of this Deed of Trust or any
indebtedness hereby secured or in connection with preparations for the
commencement of any suit for the foreclosure hereof after accrual of such right
to foreclose, whether or not actually commenced.

 

Subject to the provisions of the Cross-Collateralization Rider attached hereto
as Exhibit “B”, the proceeds of any foreclosure sale shall be distributed and
applied to the items described in (a), (b) and (c) of this Section, inversely to
the order of their listing, and any surplus of proceeds of such sale shall be
paid to Grantor.

 

Section 4-6. Waiver of Events of Default; Forbearance. Beneficiary may in its
discretion waive any Event of Default hereunder and its consequences and rescind
any declaration of acceleration of principal. No forbearance by Beneficiary in
the exercise of any right or remedy hereunder shall affect the ability of
Beneficiary to thereafter exercise any such right or remedy.

 

 

Page 25 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Section 4-7. Waiver of Extension, Marshalling; Other. Grantor hereby waives to
the full extent lawfully allowed the benefit of any appraisement, homestead,
moratorium, stay and extension laws now or hereafter in force. Grantor hereby
further waives any rights available with respect to marshalling of assets so as
to require the separate sales of any portion of the Mortgaged Premises, or as to
require the Beneficiary to exhaust its remedies against a specific portion of
the Mortgaged Premises before proceeding against any other, and does hereby
expressly consent to and authorize the sale of the Mortgaged Premises as a
single unit or parcel. To the maximum extent permitted by law, the Grantor
irrevocably and unconditionally WAIVES and RELEASES any present or future rights
(a) of reinstatement or redemption (except as otherwise provided under NRS §
107.080), (b) that may exempt the Mortgaged Premises from any civil process, (c)
to appraisal or valuation of the Mortgaged Premises, (d) to extension of time
for payment (except as otherwise provided under NRS §40.459), (e) that may
subject Beneficiary’s exercise of its remedies to the administration of any
decedent’s estate or to any partition or liquidation action, (f) to any
homestead and exemption rights provided by the Constitution and laws of the
United States and of Nevada, (g) to notice of acceleration or notice of intent
to accelerate (other than as expressly stated herein), and (h) that in any way
would delay or defeat the right of the Beneficiary to cause the sale of the
Mortgaged Premises for the purpose of satisfying the obligations secured hereby.
To the maximum extent permitted by law, and specifically subject to the
permission and limitations of NRS §40.459, the Grantor agrees that the price
paid at a lawful foreclosure sale, whether by the Beneficiary or by a third
party, and whether paid through cancellation of all or a portion of the Note or
in cash, shall conclusively establish the value of the Mortgaged Premises.

 

 

ARTICLE FIVE

 

 

THE BENEFICIARY AND TRUSTEE

 

Section 5-1. Right of Beneficiary to Pay Taxes and Other Charges. In case any
tax, assessment or governmental or other charge upon any part of the Mortgaged
Premises or any insurance premium with respect thereto is not paid, to the
extent, if any, that the same is legally payable, Beneficiary may pay such tax,
assessment, governmental charge or premium, without prejudice, however, to any
rights of Beneficiary hereunder arising in consequence of such failure; and any
amount at any time so paid under this Section, with interest thereon from the
date of payment at a rate equal to twelve percent (12%) per annum or, if less,
the highest legal rate permitted under applicable law, until paid, shall be
repaid to Beneficiary upon demand and shall become so much additional
indebtedness secured by this Deed of Trust, and the same shall be given a
preference in payment over principal of or interest on the Note, but Beneficiary
shall be under no obligation to make any such payment.

 

Section 5-2. Reimbursement of Beneficiary. If any action or proceeding be
commenced (except an action to foreclose this Deed of Trust), to which action or
proceeding the Beneficiary is made a party, or in which it becomes necessary, in
Beneficiary’s reasonable opinion, to defend or uphold the lien of this Deed of
Trust, or to protect the Mortgaged Premises or any part thereof, all reasonable
sums paid by the Beneficiary to establish or defend the rights and lien of this
Deed of Trust or to protect the Mortgaged Premises or any part thereof
(including reasonable

 

 

Page 26 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

attorneys’ fees, and costs and allowances) and whether suit be brought or not,
shall be paid, upon demand, to Beneficiary by Grantor, together with interest at
a rate equal to twelve percent (12%) per annum or, if less, the highest legal
rate permitted under applicable law, until paid. Any such sum or sums and the
interest thereon shall be secured hereby in priority to the indebtedness
evidenced by the Note.

 

Section 5-3. Release of Mortgaged Premises. Beneficiary shall have the right at
any time, and from time to time, at its discretion to release from the lien of
this Deed of Trust all or any part of the Mortgaged Premises without in any way
prejudicing its rights with respect to all of the Mortgaged Premises not so
released.

 

Section 5-4. Substitute Trustee. If, for any reason, Beneficiary prefers to
appoint a substitute Trustee hereunder, Beneficiary may, from time to time, by
written instrument, appoint one or more substitute Trustees, who shall succeed
to all the estate, rights, powers, and duties of the original Trustee named
herein. Such appointment may be executed by anyone acting in a representative
capacity, and such appointment shall be conclusively presumed to have been
executed with appropriate authority.

 

Section 5-5. Indemnification of Trustee. Except for actions that constitute
gross negligence or willful misconduct, Trustee shall not be liable for any act
or omission or error of judgment. Trustee may rely on any document believed by
Trustee in good faith to be genuine. All money received by Trustee shall, until
used or applied as herein provided, be held in trust, but need not be segregated
(except to the extent required by law), and Trustee shall not be liable for
interest thereon. Grantor hereby indemnifies Trustee against all liability and
expenses that Trustee may incur in the performance of Trustee’s duties
hereunder.

 

 

ARTICLE SIX

 

 

SECURITY AGREEMENT

 

Section 6-1. Security Agreement and Financing Statement Under Uniform Commercial
Code. Grantor, being a debtor as that term is used in the Uniform Commercial
Code of the State of Nevada as in effect from time to time (herein called the
“Code”), as security for payment of the Note, hereby grants a security interest
in any part of the Mortgaged Premises other than real estate (all for the
purposes of this Article called “Collateral”), including any proceeds generated
therefrom (although such coverage shall not be interpreted to mean that
Beneficiary consents to the sale of any of the Collateral), to Beneficiary
(being the secured party as that term is used in the Code) and hereby authorizes
Beneficiary to file financing statements covering the Collateral. This Deed of
Trust constitutes a security agreement and a financing statement, including a
fixture financing statement, under the Code. All of the terms, provisions,
conditions and agreements contained in this Deed of Trust pertain and apply to
the Collateral as fully and to the same extent as to any other property
comprising the Mortgaged Premises; and the following provisions of this Article
shall not limit the generality or applicability of any other provision of this
Deed of Trust but shall be in addition thereto.

 

 

Page 27 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Section 6-2. Defined Terms. The terms and provisions contained in this Article
shall, unless the context otherwise requires, have the meanings and be construed
as provided in the Code.

 

Section 6-3. Grantor’s Representations and Warranties. Grantor represents that:

 

(a)       It has rights in, or the power to transfer, the Collateral, and the
Collateral is subject to no liens, charges or encumbrances other than the lien
hereof.

 

(b)       As of the date of this Deed of Trust, no other party has a perfected
interest in any of the Collateral.

 

(c)       It is an organization, being a limited liability company organized
under the laws of the State of Delaware.

 

(d)       Its chief executive office or principal residence is located at 2555
E. Camelback Road, Suite 400, Phoenix, AZ 85016.

 

 

(e)

Grantor’s organizational number is: 4668957.

 

Section 6-4. Grantor’s Obligations. Grantor agrees that until its obligations
hereunder are paid in full:

 

(a)       It shall not change its legal name, its type of organization or its
state of organization, and shall not merge or consolidate with any other person
or entity without at least thirty (30) days prior written notice to Beneficiary.

 

(b)       It shall not pledge, mortgage or create, or suffer to exist a security
interest in the Collateral in favor of any person other than Beneficiary.

 

(c)       It shall keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon.

 

(d)       It shall use the Collateral solely for business purposes, being
installed upon the Mortgaged Premises for Grantor’s own use or as the equipment
and furnishings furnished by Grantor, as landlord, to tenants of the Mortgaged
Premises.

 

(e)       It shall keep the Collateral at the Land and shall not remove, sell,
assign or transfer it therefrom, nor allow a third party to do so, without the
prior written consent of Beneficiary, which may be withheld in Beneficiary’s
sole and absolute discretion, unless disposed of in the ordinary course of
business and replaced with items of comparable utility and/or quality and value
free and clear of all liens or title retention devices except purchase money
security interests. The Collateral may be affixed to such real estate but will
not be affixed to any other real estate.

 

 

Page 28 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

(f)        It will, on its own initiative, or as Beneficiary may from time to
time reasonably request, and at its own cost and expense, take all steps
necessary and appropriate to establish and maintain Beneficiary’s perfected
security interest in the Collateral subject to no adverse liens or encumbrances,
including, but not limited to, furnishing to Beneficiary additional information,
delivering possession of the Collateral to Beneficiary, executing and delivering
to Beneficiary financing statements and other documents in a form satisfactory
to Beneficiary, placing a legend that is acceptable to Beneficiary on all
chattel paper created by Grantor indicating that Beneficiary has a security
interest in the chattel paper and assisting Beneficiary in obtaining executed
copies of any and all documents required of third parties. Beneficiary is
authorized to file a financing statement with respect to the Collateral.

 

Section 6-5. Right of Inspection. At any and all reasonable times, Beneficiary
and its duly authorized agents, attorneys, experts, engineers, accountants and
representatives shall have the right to inspect the Collateral fully to ensure
compliance with this Mortgage.

 

 

Section 6-6.

Remedies.

 

(a) If an Event of Default has occurred and is continuing beyond any applicable
notice and cure period hereunder and at any time thereafter (such default not
having previously been cured), Beneficiary at its option may declare the
indebtedness hereby secured immediately due and payable, and thereupon
Beneficiary shall have the remedies of a secured party under the Code, including
without limitation, the right to take immediate and exclusive possession of the
Collateral, or any part thereof, and for that purpose may, so far as Grantor can
give authority therefor, with or without judicial process, enter (if this can be
done without breach of the peace) upon any place where the Collateral or any
part thereof may be situated and remove the same therefrom (provided that if the
Collateral is affixed to real estate, such removal shall be subject to the
condition stated in the Code); and Beneficiary shall be entitled to hold,
maintain, preserve and prepare the Collateral for sale, until disposed of, or
may propose to retain the Collateral subject to Grantor’s right of redemption in
satisfaction of Grantor’s obligations, as provided in the Code. Beneficiary,
without removal, may render the Collateral unusable and dispose of the
Collateral on the Mortgaged Premises. Beneficiary may require Grantor to
assemble the Collateral and make it available to Beneficiary for its possession
at a place to be designated by Beneficiary which is reasonably convenient to
both parties. Beneficiary will give Grantor at least ten (10) days notice of the
time and place of any public sale thereof or of the time after which any private
sale or any other intended disposition thereof is made. The requirements of
reasonable notice shall be met if such notice is mailed, by certified mail or
equivalent, postage prepaid, to the address of Grantor hereinabove set forth and
at least ten (10) days before the time of the sale or disposition. Beneficiary
may buy at any public sale and, if the Collateral is of a type customarily sold
in a recognized market or is of a type which is the subject of widely
distributed standard price quotations, Beneficiary may buy at private sale. Any
such sale may be held as part of and in conjunction with any foreclosure sale of
the real estate comprised within the Mortgaged Premises, the Collateral and real
estate to be sold as one lot if Beneficiary so elects. The net proceeds realized
upon any such disposition, after deduction for the expenses of retaking,
holding, preparing for sale, selling or the like and the reasonable attorneys’
fees and legal expenses incurred by Beneficiary, shall be applied in
satisfaction of the indebtedness hereby secured. Beneficiary will account to
Grantor for any surplus realized on such disposition.

 

 

Page 29 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

 

(b)       The remedies of Beneficiary hereunder are cumulative and the exercise
of any one or more of the remedies provided for herein or under the Code shall
not be construed as a waiver of any of the other remedies of Beneficiary,
including having the Collateral deemed part of the realty upon and foreclosure
thereof so long as any part of the indebtedness hereby secured remains
unsatisfied.

 

Section 6-7. Fixture Filing. This Deed of Trust creates a security interest in
goods which are or are to become fixtures related to the real estate described
in Exhibit A, shall be effective as a fixture filing and is to be filed in the
real estate records.

 

 

ARTICLE SEVEN

 

 

MISCELLANEOUS

 

Section 7-1. Additions to the Mortgaged Premises. In the event any additional
improvements, Equipment, or property not herein specifically identified shall be
or in the future become a part of the Mortgaged Premises by location or
installation on the Mortgaged Premises or otherwise, then this Deed of Trust
shall immediately attach to and constitute a lien or security interest against
such additional items without further act or deed of Grantor.

 

Section 7-2. Additional Notes. Grantor may also issue additional notes (the
“Additional Notes”) from time to time in order to evidence additional
indebtedness of Grantor to the Beneficiary. The Additional Notes shall be
equally and proportionately secured by the lien of this Deed of Trust with the
Note, without preference, priority or distinction as to lien or otherwise,
notwithstanding the date of issuance thereof. From and after the issuance of any
Additional Notes, the term Note shall be deemed to include the Additional Notes
in respect to all matters of benefits and security under and in the enforcement
of this Deed of Trust.

 

Section 7-3. No Waiver of Prepayment Premium. Upon the acceleration of the
maturity of the indebtedness as herein provided, a tender of payment of the
amount necessary to satisfy the entire indebtedness secured hereby made at any
time prior to foreclosure sale by Grantor, or by anyone on behalf of Grantor,
shall constitute an evasion of the prepayment terms of said Note and be deemed
to be a voluntary prepayment thereunder and any such payment to the extent
permitted by law, will therefore include the additional payment required under
the prepayment privilege, if any, contained in said Note or, if at that time
there be no prepayment privilege, then such payment will, to the extent
permitted by law, include an additional payment of twelve percent (12%) of the
then principal balance.

 

Section 7-4. Supplements or Amendments. This Deed of Trust may not be
supplemented or amended except by written agreement between Beneficiary and
Grantor.

 

Section 7-5. Successors and Assigns. All provisions hereof shall inure to and
bind the respective successors, and assigns of the parties hereto. The word
Grantor shall include all persons claiming under or through Grantor and all
persons liable for the payment of indebtedness

 

 

Page 30 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

or any part thereof, whether or not such persons shall have executed the Note or
this Deed of Trust. Wherever used, the singular number shall include the plural,
the plural the singular, and the use of any gender shall be applicable to all
genders.

 

Section 7-6. Notices. All notices, demands, consents or requests which are
either required or desired to be given or furnished hereunder (a “Notice”) shall
be in writing and shall be deemed to have been properly given if either
delivered personally or by overnight commercial courier or sent by United States
registered or certified mail, postage prepaid, return receipt requested, to the
address of the parties hereinabove set out. Such Notice shall be effective on
receipt or refusal if by personal delivery, the first business day after the
deposit of such Notice with an overnight courier service by the time deadline
for next business day delivery if by commercial courier and the earlier of
actual receipt or refusal (which shall include a failure to respond to
notification of delivery by the U.S. Postal Service) or three (3) business days
following mailing if sent by U.S. Postal Service mail. By Notice complying with
the foregoing, each party may from time to time change the address to be
subsequently applicable to it for the purpose of the foregoing.

 

Section 7-7. Severability. If any provision of this Deed of Trust shall be held
or deemed to be or shall, in fact, be illegal, inoperative or unenforceable, the
same shall not affect any other provision or render the same invalid,
inoperative, or unenforceable to any extent whatever.

 

Section 7-8. Choice of Law. This Deed of Trust shall be construed and enforced
according to and governed by the laws of Nevada (excluding conflicts of laws
rules) and applicable federal law.

 

Section 7-9. Captions. All captions and headings in this Deed of Trust are
included for convenience or reference only and shall in no respect constitute a
part of the terms hereof nor describe, define or in any manner limit the scope
of this Deed of Trust, any interest granted hereby or any term or provision
hereof.

 

Section 7-10. Counterparts. This Deed of Trust may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

Section 7-11. Further Assurances. Grantor will, from time to time, upon ten (10)
business days’ prior written request from Beneficiary, make, execute,
acknowledge and deliver to Beneficiary such supplemental mortgages, certificates
and other documents, as may be necessary for better assuring and confirming unto
Beneficiary any of the Mortgaged Premises, or for more particularly identifying
and describing the Mortgaged Premises, or to preserve or protect the priority of
the lien of this Deed of Trust, and generally do and perform such other acts and
things and execute and deliver such other instruments and documents as may
reasonably be deemed necessary or advisable by Beneficiary to carry out the
intentions of this Deed of Trust.

 

Section 7-12. Discrete Mortgaged Premises. Grantor shall not by act or omission
permit any building or other improvement on any premises not subject to the lien
of this Deed of Trust to rely on the Mortgaged Premises or any part thereof or
any interest therein to fulfill any

 

 

Page 31 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

municipal or governmental requirement, and Grantor hereby assigns to Beneficiary
any and all rights to give consent for all or any portion of the Mortgaged
Premises or any interest therein to be so used. Similarly, no building or other
improvement on the Mortgaged Premises shall rely on any premises not subject to
the lien of this Deed of Trust or any interest therein to fulfill any
governmental or municipal requirement. Grantor shall not by act or omission
impair the integrity of the Mortgaged Premises as a single zoning lot separate
and apart from all other premises. Any act or omission by Grantor which would
result in a violation of any of the provisions of this paragraph shall be void.

 

Section 7-13. Certificates. Grantor and Beneficiary each will, from time to
time, upon ten (10) business days’ prior written request by the other party,
execute, acknowledge and deliver to the requesting party, a certificate signed
by an appropriate officer, stating that this Deed of Trust is unmodified and in
full force and effect (or, if there have been modifications, that this Deed of
Trust is in full force and effect as modified and setting forth such
modifications) and stating the principal amount secured hereby and the interest
accrued to date on such principal amount. Such estoppel certificate from
Beneficiary shall also state either that, to the actual knowledge of the signer
of such certificate and based on no independent investigation, no Event of
Default or occurrence which with the passage of time or the giving of notice
would be or become an Event of Default exists hereunder or, if any Event of
Default or such occurrence shall exist hereunder, specify such Event of Default
or such occurrence of which Beneficiary has actual knowledge. The estoppel
certificate from Grantor shall also state to the best knowledge of Grantor
whether any offsets or defenses to the indebtedness exist and if so shall
identify them.

 

Section 7-14. Usury Savings. All agreements between Grantor and Beneficiary
(including, without limitation, those contained in this Deed of Trust and the
Note) are expressly limited so that in no event whatsoever shall the amount paid
or agreed to be paid to the Beneficiary exceed the highest lawful rate of
interest permissible under the laws of the State of Nevada. If, from any
circumstances whatsoever, fulfillment of any provision hereof or the Note or any
other documents securing the indebtedness at the time performance of such
provision shall be due, shall involve the payment of interest exceeding the
highest rate of interest permitted by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the highest lawful rate of interest permissible
under the laws of Nevada; and if for any reason whatsoever Beneficiary shall
ever receive as interest an amount which would be deemed unlawful, such interest
shall be applied to the payment of the last maturing installment or installments
of the principal indebtedness secured hereby (whether or not then due and
payable) and not to the payment of interest.

 

Section 7-15. Regulation U. Grantor covenants and agrees that it shall
constitute an Event of Default hereunder if any of the proceeds of the loan for
which the Note is given will be used, or were used, as the case may be, for the
purpose (whether immediate, incidental or ultimate) of “purchasing” or
“carrying” any “margin security” as such terms are defined in Regulation U of
the Board of Governors of the Federal Reserve System (12 CFR Part 221) or for
the purpose of reducing or retiring any indebtedness which was originally
incurred for any such purpose.

 

 

Page 32 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Section 7-16. Waiver of Co-Tenancy Rights. Grantor, and each party comprising
Grantor, hereby waives all of their respective co-tenancy rights provided at law
or in equity for tenants in common between, among or against each other,
including, without limitation, any right to partition the Mortgaged Premises

 

Section 7-17.  Cross-Collateralization Rider. The terms and conditions of the
Cross-Collateralization Rider, attached hereto as Exhibit “B”, are incorporated
herein by this reference.

 

Section 7-18. ERISA. Grantor hereby represents, warrants and agrees that as of
the date hereof, none of the investors in or owners of the Grantor is an
employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974 as amended, a plan as defined in Section 4975(e)(1)
of the Internal Revenue Code of 1986 as amended, nor an entity the assets of
which are deemed to include plan assets pursuant to Department of Labor
regulation Section 2510.3-101 (the “Plan Asset Regulation”). Grantor further
represents, warrants and agrees that at all times during the term of the Note,
the Grantor shall satisfy an exception to the Plan Asset Regulation, such that
the assets of the Grantor shall not be deemed to include plan assets. If at any
time during the entire term of the Note any of the investors in or owners of the
Grantor shall include a plan or entity described in the first sentence of this
Section, Grantor shall as soon as reasonably possible following an investment by
such a plan or entity, provide Beneficiary with an opinion of counsel reasonably
satisfactory to Beneficiary indicating that the assets of the Grantor are not
deemed to include plan assets pursuant to the Plan Asset Regulation. In lieu of
such an opinion, the Beneficiary may in its sole discretion accept such other
assurances from the Grantor as are necessary to satisfy Beneficiary in its sole
discretion that the assets of the Grantor are not deemed to include plan assets
pursuant to the Plan Asset Regulation. Grantor understands that the
representations and warranties herein are a material inducement to Beneficiary
in the making of the loan evidenced by the Note, without which Beneficiary would
have been unwilling to proceed with the closing of the loan.

 

Section 7-19. Certain Disclosures. Beneficiary (and its mortgage servicer and
their respective assigns) shall have the right to disclose in confidence such
financial information regarding Grantor, any guarantor or the Mortgaged Premises
as may be necessary (i) to complete any sale or attempted sale of the Note or
participations in the loan (or any transfer of the mortgage servicing thereof)
evidenced by the Note and the Loan Documents, (ii) to service the Note or (iii)
to furnish information concerning the payment status of the Note to the holder
or beneficial owner thereof, including, without limitation, all Loan Documents,
financial statements, projections, internal memoranda, audits, reports, payment
history, appraisals and any and all other information and documentation in the
Beneficiary’s files (and such servicer’s files) relating to the Grantor, any
guarantor and the Mortgaged Premises. This authorization shall be irrevocable in
favor of the Beneficiary (and its mortgage servicer and their respective
assigns).

 

Section 7-20.  Adoption of Statutory Covenants. Where not inconsistent with the
other terms of this Deed of Trust, the following covenants: Nos. 1; 2 (full
replacement value); 3; 4 (Default Rate); 5; 6; 7 (a reasonable percentage); 8;
and 9 of Nevada Revised Statutes Section 107.030 are hereby adopted and made
part of this Deed of Trust.

 

 

Page 33 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Section 7-21. Integration. This agreement or instrument and the other Loan
Documents constitute the entire agreement of the parties with respect to the
transactions that form the subject matter thereof, and there are no other
agreements, express or implied, with respect to such transactions. Any and all
prior or contemporaneous commitments, term sheets, negotiations, agreements or
representations have been merged into this agreement or instrument and the other
Loan Documents and are hereby superseded.

 

Section 7-22 No Merger. It being the desire and intention of the parties hereto
that this Deed of Trust and the lien hereof do not merge in fee simple title to
the Mortgaged Premises, it is hereby understood and agreed that should the
Beneficiary acquire an additional or other interests in or to the Mortgaged
Premises or the ownership thereof, then, unless a contrary intent is manifested
by the Beneficiary as evidenced by an express statement to that effect in
appropriate document duly recorded, this Deed of Trust and the lien hereof shall
not merge in the fee simple title, toward the end that this Deed of Trust may be
foreclosed as if owned by a stranger to the fee simple title. Further, it is not
the intention of the parties that any obligation of Grantor to pay or to
reimburse Beneficiary for costs and expenses, including attorneys’ fees and
costs, be merged in any foreclosure judgment or the conclusion of any other
enforcement action, and all such obligations shall survive the entry of any
foreclosure judgment or the conclusion of any other enforcement action.

 

THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY
HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS
AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS,
WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO
CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.

 

Grantor acknowledges receipt of a copy of this instrument at the time of the
execution thereof.

 

As used herein, the term “knowledge” means the conscious awareness of facts or
other information after inquiry reasonable for an institutional owner of
properties similar to the Mortgaged Premises.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 

 

Page 34 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has duly executed this Deed of Trust on the day and
year first above written.

 

 

Grantor:

 

 

 

 

Cole MT Las Vegas NV, LLC, a Delaware limited liability company

 

By: Cole REIT Advisors III, LLC, a Delaware limited liability company, its
Manager

 

By:

/s/ Todd J. Weiss

 

Todd J. Weiss, Vice President

 

 

 

 

State of

Arizona)

 

 

 

)

ss.

 

County of

Maricopa)

 

 

 

 

 

 

The foregoing instrument was acknowledged before me this 18th day of June, 2009,
by Todd J. Weiss, the Vice President of Cole REIT Advisors III, LLC, a Delaware
limited liability company, which is the manager of Cole MT Las Vegas NV, LLC, a
Delaware limited liability company, on behalf of said limited liability
companies for the uses and purposes therein set forth.

 

 

 

 

 

 

 

 

/s/ Taryn M. Hernandez

 

 

 

Notary Public, Maricopa County

My commission expires:

 

 

April 23, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO DEED OF TRUST]

 



 

Page 35 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

 

Exhibit “A”

 

Legal Description

 

PARCEL I:

WAL MART PARCELS

THAT PORTION OF LOT 2 OF “WESTLAND FAIR” AS SHOWN BY MAP THEREOF ON FILE IN BOOK
103 OF PLATS, PAGE 27 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
NEVADA DESCRIBED AS FOLLOWS:

ALL OF LOT 2C, AS SHOWN IN RECORD OF SURVEY FOR WESTLAND FAIR RECORDED AS FILE
177, PAGE 70 OF SURVEYS IN BOOK 20090325, AS INSTRUMENT NO. 0002404 DESCRIBED AS
FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID LOT 2;

THENCE ALONG THE SOUTH LINE THEREOF NORTH 89°29’33” WEST A DISTANCE OF 859.20
FEET;

THENCE DEPARTING SAID SOUTH LINE NORTH 00”30’27” EAST A DISTANCE OF 421.35 FEET;

THENCE NORTH 89°29’33” WEST A DISTANCE OF 30.31 FEET;

THENCE NORTH 00°30’27” EAST A DISTANCE OF 108.23 FEET;

THENCE NORTH 89°29’33” WEST A DISTANCE OF 29.53 FEET;

THENCE NORTH 00°30’27” EAST A DISTANCE OF 9.50 FEET;

THENCE NORTH 89°29’33” WEST A DISTANCE OF 30.50 FEET;

THENCE NORTH 00°30’27” EAST A DISTANCE OF 66.50 FEET;

THENCE NORTH 89°29’33” WEST A DISTANCE OF 244.00 FEET TO THE WESTERLY LINE OF
SAID LOT;

THENCE ALONG THE WESTERLY, NORTHERLY AND EASTERLY BOUNDARY LINES OF SAID LOT 2
THE FOLLOWING NINE (9) COURSES;

ONE (1), NORTH 00°30’27” EAST A DISTANCE OF 88.72 FEET;

TWO (2), NORTH 77°42’55” EAST A DISTANCE OF 76.06 FEET TO THE BEGINNING OF A
CURVE CONCAVE TO THE NORTH, HAVING A RADIUS OF 702.31 FEET;

THREE (3), ALONG SAID CURVE AN ARC LENGTH OF 216.21 FEET THROUGH A CENTRAL ANGLE
OF 17°38’20”;

FOUR (4), NORTH 60°04’35” EAST A DISTANCE OF 405.51 FEET TO THE BEGINNING OF A
CURVE CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 210.00 FEET;

FIVE (5), ALONG SAID CURVE AN ARC LENGTH OF 31.08 FEET THROUGH A CENTRAL ANGLE
OF 08°28’48”;

SIX (6), SOUTH 89°29’33” EAST A DISTANCE OF 219.61 FEET;

SEVEN (7), SOUTH 00°31’19” WEST A DISTANCE OF 472.39 FEET;

EIGHT (8), SOUTH 89°28’41” EAST A DISTANCE OF 322.37 FEET;

NINE (9), SOUTH 00°17’07” WEST A DISTANCE OF 541.05 FEET TO THE POINT OF
BEGINNING.

AND

 

 

Page 36 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

LOT 6 OF SAID ‘WESTLAND FAIR (COMMERCIAL SUBDIVISION) AS SHOWN IN BOOK 103 PAGE
27 OF PLATS, ON FILE IN THE CLARK COUNTY RECORDERS OFFICE.

LOWES PARCELS

THAT PORTION OF LOT 2 OF WESTLAND FAIR” AS SHOWN BY MAP THEREOF ON FILE IN BOOK
103 OF PLATS, PAGE 27 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
NEVADA DESCRIBED AS FOLLOWS:

ALL OF LOT 2B, AS SHOWN IN RECORD OF SURVEY FOR WESTLAND FAIR RECORDED AS FILE
177, PAGE 70 OF SURVEYS IN BOOK 20090325 AS INSTRUMENT NO. 0002404 DESCRIBED AS
FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF SAID LOT 2;

THENCE ALONG THE SOUTH LINE THEREOF NORTH 89°29’33” WEST A DISTANCE OF 859.20
FEET TO THE POINT OF BEGINNING;

THENCE CONTINUING ALONG SAID SOUTH LINE NORTH 89°29’33” WEST, A DISTANCE OF
631.33 FEET;

THENCE DEPARTING SAID SOUTH LINE NORTH 00°25’51” EAST A DISTANCE OF 475.00 FEET
TO THE NORTHERLY LINE OF SAID LOT;

THENCE ALONG SAID NORTHERLY LINE SOUTH 89°29’33” EAST A DISTANCE OF 297.62 FEET;

THENCE CONTINUING ALONG SAID NORTHERLY LINE NORTH 00°30’27” EAST, A DISTANCE OF
130.57 FEET;

THENCE DEPARTING SAID NORTHERLY LINE SOUTH 89°29’33” EAST A DISTANCE OF 244.00
FEET;

THENCE SOUTH 00°30’27” WEST A DISTANCE OF 66.50 FEET;

THENCE SOUTH 89°29’33” EAST, A DISTANCE OF 30.50 FEET;

THENCE SOUTH 00°30’27” WEST A DISTANCE OF 9.50 FEET;

THENCE SOUTH 89°29’33” EAST A DISTANCE OF 29.53 FEET;

THENCE SOUTH 00°30’27” WEST A DISTANCE OF 108.23 FEET;

THENCE SOUTH 89°29’33” EAST A DISTANCE OF 30.31 FEET;

THENCE SOUTH 00°30’27” WEST A DISTANCE OF 421.35 FEET TO THE POINT OF BEGINNING.

AND

THAT PORTION OF LOT 3 OF “WESTLAND FAIR” AS SHOWN BY MAP THEREOF ON FILE IN BOOK
103 OF PLATS, PAGE 27 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
NEVADA DESCRIBED AS FOLLOWS:

ALL OF LOT 3B, AS SHOWN IN RECORD OF SURVEY FOR WESTLAND FAIR RECORDED AS FILE
177, PAGE 70 OF SURVEYS IN BOOK 20090325, AS INSTRUMENT NO. 0002404 DESCRIBED AS
FOLLOWS:

COMMENCING AT THE NORTHWEST CORNER OF SAID LOT 3;

THENCE ALONG THE NORTHERLY LINE THEREOF SOUTH 89°32’51” EAST A DISTANCE OF
322.49 FEET TO THE POINT OF BEGINNING;

THENCE CONTINUING ALONG SAID NORTHERLY LINE SOUTH 89°32’51” EAST, A DISTANCE OF
149.56 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE NORTH, HAVING A RADIUS OF
500.00 FEET;

THENCE EASTERLY ALONG SAID CURVE AND CONTINUING ALONG SAID NORTHERLY LINE AN ARC
LENGTH OF 111.15 FEET THROUGH A CENTRAL ANGLE OF 12°44’14”;

 

 

Page 37 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

THENCE CONTINUING ALONG SAID NORTH LINE NORTH 77°42’55” EAST A DISTANCE OF 39.09
FEET TO THE EAST LINE OF SAID LOT 3;

THENCE DEPARTING SAID NORTH LINE, ALONG SAID EAST LINE, SOUTH 00°30’27” WEST A
DISTANCE OF 219.29 FEET TO THE SOUTH LINE OF SAID LOT 3;

THENCE DEPARTING SAID EAST LINE, ALONG SAID SOUTH LINE NORTH 89°29’33” WEST A
DISTANCE OF 297.62 FEET;

THENCE DEPARTING SAID SOUTH LINE NORTH 00°25’51” EAST A DISTANCE OF 198.08 FEET
TO THE POINT OF BEGINNING.

AND

THAT PORTION OF LOT 4 OF “WESTLAND FAIR” AS SHOWN BY MAP THEREOF ON FILE IN BOOK
103 OF PLATS, PAGE 27 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
NEVADA DESCRIBED AS FOLLOWS:

ALL OF LOT 4B, AS SHOWN IN RECORD OF SURVEY FOR WESTLAND FAIR RECORDED AS FILE
177, PAGE 70 OF SURVEYS IN BOOK 20090325, AS INSTRUMENT NO. 0002404 DESCRIBED AS
FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF LOT 5 OF SAID PLAT;

THENCE ALONG THE SOUTH LINE THEREOF SOUTH 89°34’09” EAST A DISTANCE OF 260.00
FEET;

THENCE DEPARTING SAID SOUTH LINE SOUTH 00°25’51” WEST A DISTANCE OF 15.85 FEET;

THENCE SOUTH 89°29’33” EAST A DISTANCE OF 38.29 FEET TO THE NORTHWEST CORNER OF
LOT 6 OF SAID PLAT;

THENCE ALONG THE WEST LINE THEREOF SOUTH 00°30’27” WEST A DISTANCE OF 279.77
FEET TO THE SOUTHERLY LINE OF SAID LOT 4;

THENCE ALONG SAID SOUTHERLY LINE SOUTH 77°42’55” WEST A DISTANCE OF 39.09 FEET
TO THE BEGINNING OF A CURVE CONCAVE TO THE NORTH, HAVING A RADIUS OF 500.00
FEET;

THENCE CONTINUING ALONG SAID SOUTHERLY LINE WESTERLY ALONG SAID CURVE AN ARC
LENGTH OF 111.15 FEET THROUGH A CENTRAL ANGLE OF 12°44’14”;

THENCE CONTINUING ALONG SAID SOUTHERLY LINE NORTH 89°32’51” WEST A DISTANCE OF
149.56 FEET;

THENCE DEPARTING SAID SOUTHERLY LINE NORTH 00°25’51” EAST A DISTANCE OF 316.48
FEET TO THE POINT OF BEGINNING.

 

PARCEL II:

NON-EXCLUSIVE EASEMENTS FOR ROADWAY, WALKWAYS, INGRESS AND EGRESS AND PARKING AS
CREATED BY THAT CERTAIN “EASEMENTS WITH COVENANTS AND RESTRICTIONS AFFECTING
LAND (“ECR”), RECORDED DECEMBER 29, 2000 IN BOOK 20001229 AS INSTRUMENT NO.
01899, AND RE-RECORDED JANUARY 10, 2001 IN BOOK 20010110 AS INSTRUMENT NO.
00560, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

PARCEL III:

NON-EXCLUSIVE EASEMENTS FOR INGRESS, EGRESS AND PARKING, PEDESTRIAN AND
VEHICULAR ACCESS, AND MAINTENANCE, REPAIR, REPLACEMENT OPERATION AND USE OF
UTILITIES, INCLUDING, BUT NOT LIMITED TO DRAINAGE AS CREATED BY THAT CERTAIN
DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENTS RECORDED APRIL 1, 2009 IN
BOOK 20090401 AS INSTRUMENT NO. 03874, OF OFFICIAL RECORDS, CLARK COUNTY,
NEVADA.

 

 

Page 38 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

Exhibit “B”

 

Cross-Collateralization Rider

 

Beneficiary and certain affiliates (“Affiliates”) of Grantor are Lender and
Borrower, respectively, under the following Promissory Notes, each of which is
dated this same date (together, the “Affiliate Notes”):

 

(1)       Promissory Note from Cole WG South Yale Avenue (Tulsa) OK, LLC, a
Delaware limited liability company in the original principal amount of
$2,065,000.00 secured by property located at 10018 South Yale Avenue, Tulsa,
Oklahoma 74137;

 

(2)       Promissory Note from Cole WG Fredericksburg VA, LLC, a Delaware
limited liability company in the original principal amount of $3,965,000.00
secured by property located at 5650 Plank Road, Fredericksburg, Virginia 22409;
and

 

(3)       Promissory Note from Cole WM Albuquerque NM, LLC, a Delaware limited
liability company in the original principal amount of $9,935,000.00 secured by
property located at Wyoming Boulevard and Northeastern Boulevard (with a
Wal-Mart store located thereon), Albuquerque, New Mexico.

 

The Note from Grantor to Beneficiary is secured by (i) this Deed of Trust; and
(ii) an Assignment of Rents, Leases and Income (the “Security Documents”).

 

The Affiliate Notes are secured by, among other things, the following documents,
each dated this same date from Affiliates to Beneficiary encumbering their
respective properties described above: (i) a First Deed of Trust, Security
Agreement and Fixture Filing or First Mortgage, Security agreement and Fixture
Filing, as applicable, and (ii) an Assignment of Rents, Leases and Income (the
“Affiliate Security Documents”).

 

In addition to securing the obligations described in the Note, this Deed of
Trust shall also secures the payment of the Affiliate Notes and the obligations
secured by the Affiliate Security Documents.

 

An Event of Default under the Note or under any of the Security Documents shall
constitute an Event of Default under the Affiliate Notes and the Affiliate
Security Documents. An Event of Default under the Affiliate Notes or the
Affiliate Security Documents shall constitute an Event of Default under the Note
and the Security Documents.

 

Grantor waives all rights to have all or part of the Mortgaged Premises or the
property described in the Affiliate Security Documents marshalled upon any
foreclosure of the Security Documents or the Affiliate Security Documents.
Beneficiary shall have the right to sell, and any court in which foreclosure
proceedings may be brought shall have the right to order a sale of the Mortgaged
Premises or the property described in the Affiliate Security Documents as a
whole or in separate parcels, in any order that Beneficiary may designate.
Grantor makes this waiver for itself, for all persons and entities claiming
through or under Grantor and for all persons and

 

 

Page 39 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

--------------------------------------------------------------------------------

entities who may acquire a lien on all or any part of the Mortgaged Premises or
the property described in the Affiliate Security Documents, or on any interest
therein.

 

It is the intention of the parties that the property described in Exhibit A to
this Deed of Trust as the Mortgaged Premises shall constitute the primary
collateral for the Note, and that the liens and security interests in the
Mortgaged Premises securing the Affiliate Notes be subordinated thereto. The
parties hereby subordinate the liens and the security interests herein granted
in the Mortgaged Premises for the purpose of securing the Affiliate Notes and
the Affiliate Security Documents to the liens and security interests granted
herein securing the Note and the Security Documents. Any proceeds of the
foreclosure of the Mortgaged Premises described in Exhibit A shall be first
applied to the Note and the obligations described in the Security Documents, and
any balance remaining thereafter shall be applied to the Affiliate Notes and the
obligations described in the Affiliate Security Documents.

 

 

 

Page 40 of 40

[DEED OF TRUST]

Loan No. 18855

 



 

 